Exhibit 10.1

EXECUTION COPY

$700,000,000

CREDIT AGREEMENT

Dated as of October 18, 2011,

among

SPECTRA ENERGY PARTNERS, LP,

as Borrower,

THE INITIAL LENDERS AND ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Issuing Banks,

CITIBANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

and THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agents

and

BANK OF AMERICA, N.A.,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1        SECTION 1.01.  

Certain Defined Terms

     1        SECTION 1.02.  

Computation of Time Periods

     25        SECTION 1.03.  

Accounting Terms

     25        SECTION 1.04.  

Terms Generally

     25        SECTION 1.05.  

Letter of Credit Amounts

     26        SECTION 1.06.  

Exchange Rates; Currency Equivalents

     26        SECTION 1.07.  

Classification of Loans and Borrowings

     26    ARTICLE II REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT      27   
    SECTION 2.01.  

The Advances

     27        SECTION 2.02.  

Making the Advances

     27        SECTION 2.03.  

Issuance of, and Drawings and Reimbursement Under, Letters of Credit

     29        SECTION 2.04.  

Fees

     35        SECTION 2.05.  

Termination, Reduction, Increase and Extension of Commitments

     36        SECTION 2.06.  

Interest on Advances

     41        SECTION 2.07.  

Interest Rate Determination

     42        SECTION 2.08.  

Optional Conversion of Advances

     42        SECTION 2.09.  

Mandatory Payments and Prepayments of Advances

     43        SECTION 2.10.  

Optional Prepayments of Advances

     43        SECTION 2.11.  

Funding Losses

     44        SECTION 2.12.  

Increased Costs

     44        SECTION 2.13.  

Illegality

     45        SECTION 2.14.  

Payments and Computations

     45        SECTION 2.15.  

Taxes

     47        SECTION 2.16.  

Sharing of Payments, Etc.

     51        SECTION 2.17.  

Notes

     52        SECTION 2.18.  

Mitigation Obligations; Replacement of Lenders

     52        SECTION 2.19.  

Defaulting Lenders

     53        SECTION 2.20.  

Incremental Term Loans

     55    ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING      56   
    SECTION 3.01.  

Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

     56        SECTION 3.02.  

Conditions Precedent to Each Borrowing and Letter of Credit Issuance or
Extension

     58   

 

i



--------------------------------------------------------------------------------

ARTICLE IV REPRESENTATIONS AND WARRANTIES      58        SECTION 4.01.  

Representations and Warranties

     58    ARTICLE V COVENANTS OF THE BORROWER      60        SECTION 5.01.  

Information

     60        SECTION 5.02.  

Payment of Taxes

     62        SECTION 5.03.  

Maintenance of Property; Insurance

     62        SECTION 5.04.  

Maintenance of Existence

     63        SECTION 5.05.  

Compliance with Laws

     63        SECTION 5.06.  

Books and Records

     63        SECTION 5.07.  

[Intentionally Omitted]

     63        SECTION 5.08.  

Negative Pledge

     63        SECTION 5.09.  

Consolidations, Mergers and Dispositions of Assets

     65        SECTION 5.10.  

Use of Proceeds

     66        SECTION 5.11.  

Transactions with Affiliates

     66        SECTION 5.12.  

Consolidated Leverage Ratio

     66        SECTION 5.13.  

Designation of Subsidiaries

     67        SECTION 5.14.  

Cash Collateral

     68    ARTICLE VI EVENTS OF DEFAULT      69        SECTION 6.01.  

Events of Default

     69        SECTION 6.02.  

Application of Proceeds

     71    ARTICLE VII THE AGENT      73        SECTION 7.01.  

Authorization and Action

     73        SECTION 7.02.  

Agent’s Reliance, Etc.

     73        SECTION 7.03.  

Citi and Affiliates

     74        SECTION 7.04.  

Lender Credit Decision

     74        SECTION 7.05.  

Indemnification

     74        SECTION 7.06.  

Successor Agent

     75        SECTION 7.07.  

Syndication Agents, Documentation Agents and Joint Lead Arrangers

     75        SECTION 7.08.  

Sub-Agents

     75    ARTICLE VIII MISCELLANEOUS      75        SECTION 8.01.  

Amendments, Etc.

     75        SECTION 8.02.  

Notices, Etc.

     77        SECTION 8.03.  

No Waiver: Remedies

     78        SECTION 8.04.  

Costs and Expenses

     78        SECTION 8.05.  

Right of Set-off

     79   

 

ii



--------------------------------------------------------------------------------

    SECTION 8.06.  

Binding Effect

     79        SECTION 8.07.  

Assignments and Participations

     80        SECTION 8.08.  

Governing Law; Submission to Jurisdiction

     84        SECTION 8.09.  

Execution in Counterparts; Integration

     84        SECTION 8.10.  

WAIVER OF JURY TRIAL

     84        SECTION 8.11.  

Patriot Act

     85        SECTION 8.12.  

Headings

     85        SECTION 8.13.  

Confidentiality

     85        SECTION 8.14.  

Conversion of Currencies

     86   

 

Schedules

     

Schedule 1.01

     —         Existing Letters of Credit

Schedule 5.11

     —         Affiliate Transactions

Exhibits

     

Exhibit A-1

     —         Form of Revolving Note

Exhibit A-2

     —         Form of Incremental Term Note

Exhibit B

     —         Form of Notice of Borrowing

Exhibit C

     —         Form of Notice of Issuance

Exhibit D

     —         Form of Assignment and Acceptance

Exhibit E

     —         [INTENTIONALLY OMITTED]

Exhibit F-1

     —         Form of U.S. Tax Certificate

Exhibit F-2

     —         Form of U.S. Tax Certificate

Exhibit F-3

     —         Form of U.S. Tax Certificate

Exhibit F-4

     —         Form of U.S. Tax Certificate

Exhibit G

     —         Form of Incremental Term Loan Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of October 18, 2011

SPECTRA ENERGY PARTNERS, LP, a Delaware limited partnership (the “Borrower”),
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, the Issuing Banks (as
hereinafter defined), CITIBANK, N.A. (“Citi”), as administrative agent (together
with any successor administrative agent appointed pursuant to Section 7.06, the
“Agent”) for the Lenders (as hereinafter defined), agree as follows;

WHEREAS, the Revolving Lenders have agreed to provide the requested credit
facility to the Borrower, subject to the terms and conditions set forth herein;
and

WHEREAS, the Borrower may, from time to time, subject to the terms and
conditions set forth herein, request one or more Series of Incremental Term
Loans (each as defined below).

NOW THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accession Agreement” has the meaning specified in Section 2.05(d)(i).

“Account Control Agreement” means any securities account control agreement,
deposit account control agreement, Cash Collateral Account agreement or similar
agreement entered into in connection with the borrowing of, and as security for,
any Incremental Term Loans, among the Borrower (as debtor), the Intermediary (as
securities intermediary or deposit bank, as applicable) and the Agent (as
secured party), pursuant to which the Agent, on behalf of the applicable Class
of Incremental Term Lenders, obtains “control” (as defined in Section 8-106 or
9-104 of the Uniform Commercial Code, as applicable) of any Cash Collateral held
in a Cash Collateral Account.

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of the property or assets
(including Equity Securities of any Person but excluding capital expenditures or
acquisitions of inventory or supplies in the ordinary course of business) of, or
of a business unit or division of, another Person or at least a majority of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

1



--------------------------------------------------------------------------------

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing in
the form of a Revolving Advance or an Incremental Term Loan.

“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.

“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Agent Fee Letter” means that certain letter agreement from Citigroup Global
Markets Inc. to the Borrower, dated September 6, 2011, concerning certain fees
to be paid by the Borrower in connection with this Agreement, as the same may be
amended, supplemented or replaced from time to time.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank, N.A. with its office at New Castle, Delaware, ABA/Routing
No. 021000089, Account No. 36852248, Account Name Medium Term Finance,
Attention: Myles Khoury, or such other account of the Agent as the Agent shall
designate in writing to the Borrower in accordance with Section 8.02.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 8.14(b).

“Alternative Currency” means each of Canadian Dollars, Euros, Pounds Sterling
and each other currency (other than dollars) that is approved by the applicable
Issuing Bank in accordance with Section 2.03(b).

“Alternative Currency Equivalent Amount” means, at any time, with respect to any
amount denominated in dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with dollars.

“Applicable Creditor” has the meaning assigned to such term in Section 8.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, (a) with respect to any Eurodollar
Rate Revolving Advance or Base Rate Revolving Advance, as the case may be, the
applicable percentage per annum set forth below under the captions “Eurodollar
Margin” or “Base Rate Margin”, as the case may be, in each case determined by
reference to the Public Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Eurodollar
Margin    Base
Rate
Margin

Level 1

   ³ A/A2/A    0.900%    0.000%

Level 2

   ³A-/A3/A-    1.000%    0.000%

Level 3

   ³BBB+/Baa1/BBB+    1.075%    0.075%

Level 4

   ³BBB/Baa2/BBB    1.175%    0.175%

Level 5

   ³BBB-/Baa3/BBB-    1.375%    0.375%

Level 6

   <BBB-/Baa3/BBB-    1.525%    0.525%

and (b) with respect to any Eurodollar Rate Incremental Term Loan or Base Rate
Incremental Term Loan, as the case may be, the applicable percentage per annum
specified in the applicable Incremental Term Loan Agreement for such Series of
Incremental Term Loans.

“Applicable Percentage” means, as of any date, a percentage per annum set forth
below under the caption “Applicable Percentage”, determined by reference to the
Public Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Applicable
Percentage

Level 1

   ³ A/A2/A    0.100%

Level 2

   ³A-/A3/A-    0.125%

Level 3

   ³BBB+/Baa1/BBB+    0.175%

 

3



--------------------------------------------------------------------------------

Level 4

   ³BBB/Baa2/BBB    0.200%

Level 5

   ³BBB-/Baa3/BBB-    0.250%

Level 6

   <BBB-/Baa3/BBB-    0.350%

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) or such other representative of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) as may be designated by any one of the foregoing with
the consent of the Agent, such consent not to be unreasonably withheld,
conditioned or delayed.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit D hereto.

“Bankruptcy Event” means, with respect to any Person, such Person has become or
is insolvent or such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by any governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a fluctuating interest rate per annum, which
rate per annum shall be equal to the highest of:

 

4



--------------------------------------------------------------------------------

(a) the Prime Rate for such day;

(b) 1/2 of one percent (0.50%) per annum above the Federal Funds Rate for such
day; and

(c) one percent (1.0%) per annum above the Eurodollar Rate for a one-month
Interest Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and Class made by each of the Lenders pursuant to Section 2.01 and, in the
case of any Eurodollar Advances of the same Class, Advances having the same
Interest Period.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.

“Cash Collateral” means, with respect to any Series of Incremental Term Loans,
each of the following instruments and securities to the extent having maturities
(for purposes of this definition, “maturities” shall mean (i) weighted average
life for asset-backed securities, mortgage-backed securities, commercial
mortgage-backed securities and collateralized mortgage obligations, and the next
reset date for auction rate securities and (ii) with respect to mutual funds,
the weighted average maturity of the investments it owns) not greater than 180
days from the date of acquisition thereof:

(a) cash;

(b) investments in money market mutual funds that are registered with the United
States Securities and Exchange Commission and subject to Rule 2a-7 of the
Investment Company Act of 1940, as amended, and have a net asset value of 1.0,
provided, that in the event due to a Change in Law with respect to Rule 2a-7
such Rule 2a-7 ceases to require such funds to have a net asset value of 1.0,
such funds shall comply with such alternate requirements as such Rule 2a-7 as
revised may require;

(c) U.S. Treasury Notes;

(d) direct obligations of the United States and other obligations whose
principal and interest is fully guaranteed by the United States;

 

5



--------------------------------------------------------------------------------

(e) money market instruments (including, but not limited to, commercial paper,
banker’s acceptances, time deposits and certificates of deposits), other than
instruments issued by Affiliates of Lenders, rated A-1 by S&P, P-1 by Moody’s or
F-1 by Fitch at the time of purchase;

(f) obligations of corporations or other business entities (excluding structured
obligations and obligations of any Affiliates of Lenders) rated AAA by S&P, Aaa
by Moody’s or AAA by Fitch at the time of purchase;

(g) repurchase obligations that are collateralized no less than 100% (and, to
the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the United States government or
one of its sponsored enterprises or agencies;

(h) municipal obligations issued by any state of the United States of America or
any municipality or other political subdivision of any such state rated AAA by
S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; and

(i) shares in bond mutual funds that are registered under the Investment Company
Act of 1940, as amended, that invest solely in the items set forth in
(a)-(h) above and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time
of purchase,

in each case above which is held in any Cash Collateral Account and is subject
to an Account Control Agreement and in which the Agent has, on behalf of the
applicable Class of Incremental Term Lenders, a first priority perfected
security interest.

Notwithstanding the above, at the time of purchase, no one issuer will be more
than $30,000,000 of the value of the Cash Collateral. This rule excludes direct
obligations of the United States, United States sponsored agencies and
enterprises, money market funds, repurchase agreements and securities that have
an effective maturity no longer than the next Business Day. United States
sponsored agencies and enterprises are limited to the greater of $100,000,000 or
40% of the value of the Cash Collateral at time of purchase, per issuer. For
purposes of calculating the amount of Cash Collateral on deposit in any Cash
Collateral Account hereunder, Cash Collateral of an issuer that exceeds the
$30,000,000 or the greater of $100,000,000 or 40% thresholds set forth above
shall be excluded from such calculation.

“Cash Collateral Account” means any securities account or deposit account of the
Borrower established and maintained with an Intermediary in connection with the
borrowing of, and as security for, any Incremental Term Loans.

“Cash Collateralization Date” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Cash Collateralize” has the meaning specified in Section 2.03(h)(i).

“Cash Collateralized Term Loans” means, collectively, (a) any Incremental Term
Loans made under this Agreement pursuant to Section 2.20 and (b) any term loans
made to the Borrower or any of its Subsidiaries that are at least 100% secured
by Permitted Cash Collateral.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date, (a) securities guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition,
(b) dollar denominated time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof, from
Fitch is at least F-1 or the equivalent thereof or from Moody’s is at least P-1
or the equivalent thereof (any such bank being an “Approved Bank”), in each case
with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P, F-1 (or the equivalent thereof) or better by Fitch or P-1 (or the
equivalent thereof) or better by Moody’s and maturing within six months of the
date of acquisition, (d) repurchase agreements entered into by any Person with a
bank or trust company (including any of the Lenders) or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any governmental authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any corporation controlling such Lender, if any)
with any request, guideline or directive (whether or not having the force of
law) of any central bank or other governmental authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Citi” has the meaning set forth in the introductory paragraph of this
Agreement.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Lenders or Incremental Term Lenders having Incremental Term Loans
of the applicable Series, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Commitments or Incremental Term
Commitments of the applicable

 

7



--------------------------------------------------------------------------------

Series and (c) when used with respect to Advances or a Borrowing, refers to
whether such Advances, or the Advances comprising such Borrowing, are Revolving
Advances or Incremental Term Loans of the applicable Series.

“Collateral Documents” means (a) each Account Control Agreement and (b) each
other document executed and delivered in connection with the granting,
attachment and perfection of the Agent’s security interest in the Cash
Collateral, including, without limitation, Uniform Commercial Code financing
statements.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitments” means, collectively, the Revolving Commitments and the Incremental
Term Commitments of each applicable Series, if any, and “Commitment” means any
of the foregoing.

“Commitment Increase” has the meaning specified in Section 2.05(d)(i).

“Conflicts Committee” has the meaning ascribed thereto in the Agreement of
Limited Partnership of the Borrower, as amended or restated from time to time.

“Consenting Lender” has the meaning specified in Section 2.05(e).

“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated members equity as would appear on a consolidated
balance sheet of the Borrower and the Consolidated Subsidiaries prepared in
accordance with GAAP, (c) the aggregate liquidation preference of preferred
member or other similar preferred or priority Equity Securities (other than
preferred member or other similar preferred or priority Equity Securities
subject to mandatory redemption or repurchase) of the Borrower and the
Consolidated Subsidiaries upon involuntary liquidation, (d) without duplication
of the amount, if any, of Hybrid Securities included in Consolidated
Indebtedness by virtue of the proviso in the definition of such term, the
aggregate outstanding amount of all Hybrid Securities of the Borrower and the
Consolidated Subsidiaries and (e) minority interests as would appear on a
consolidated balance sheet of the Borrower and the Consolidated Subsidiaries
prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income plus (b) to the extent deducted in determining
Consolidated Net Income, (i) interest expense, (ii) income tax expense, and
(iii) depreciation and amortization expense, minus (c) equity in earnings from
subsidiaries of the Borrower that are not Consolidated Subsidiaries, plus
(d) the amount of cash dividends actually received during such period by the
Borrower on a consolidated basis from subsidiaries of the Borrower that are not
Consolidated Subsidiaries or other Persons; provided, any such cash dividends
actually received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received. Furthermore, (x) for purposes of the foregoing
clauses (a) and (b), the Consolidated Net Income and consolidated expenses shall
be adjusted with respect to net income and expenses of non-wholly-owned
Consolidated Subsidiaries, to the extent not

 

8



--------------------------------------------------------------------------------

already excluded from Consolidated Net Income, to reflect the Borrower’s pro
rata ownership interest therein, and (y) the calculation of Consolidated EBITDA
shall exclude amounts categorized as other income or other expense to the extent
not already excluded from Consolidated Net Income. Consolidated EBITDA will be
calculated in accordance with clauses (i) and (ii) of Section 5.12(b) to the
extent applicable.

“Consolidated Indebtedness” means, as of any date, all Indebtedness of the
Borrower and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof, but excluding the aggregate principal
amount of all Cash Collateralized Term Loans; provided, that solely for purposes
of this definition Hybrid Securities shall constitute Indebtedness only to the
extent, if any, that the amount thereof that appears on a consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries exceeds 15% of
Consolidated Capitalization.

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Indebtedness on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and the Consolidated Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, that Consolidated Net Income shall not
include (a) extraordinary gains or extraordinary losses, (b) net gains and
losses in respect of disposition of assets other than in the ordinary course of
business, (c) gains or losses attributable to write-ups or write-downs of
assets, including mark-to-market gains or losses with respect to Swap Contracts;
provided that such Swap Contracts (i) were entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, Investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view” and (ii) do not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party, and (d) the cumulative effect of a change in accounting
principles, all as reported in the Borrower’s consolidated statement(s) of
income for the relevant period(s) prepared in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date, the total amount of
consolidated assets of the Borrower and the Consolidated Subsidiaries after
deducting therefrom the value (net of any applicable reserves) of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries for the most recently
completed fiscal quarter, in accordance with GAAP.

“Consolidated Subsidiaries” means each Restricted Subsidiary of the Borrower.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

9



--------------------------------------------------------------------------------

“Declining Lender” has the meaning specified in Section 2.05(e).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund all or
any portion of its Advances, (ii) fund all or any portion of its participations
in Letters of Credit or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent and the Borrower in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including any particular Default, if
applicable) has not been satisfied, (b) has notified the Borrower or any Lender
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including any particular Default, if applicable) to
funding an Advance under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Lender Party or the Borrower, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective
Advances and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party or the Borrower’s receipt of
such certification in form and substance satisfactory to it, the Agent and the
Borrower, or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event. Any determination by the Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error.

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount in
dollars, such amount, and (b) with respect to any amount denominated in an
Alternative Currency, the equivalent amount thereof in dollars as reasonably
determined by the Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of dollars with such Alternative
Currency.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Drop-Down Acquisition” means any Acquisition by the Borrower or one or more of
its Subsidiaries of property or assets (including Equity Securities of any
Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from the Ultimate Parent or any of
its Subsidiaries or Affiliates (other than the Borrower or any of its
Subsidiaries).

 

10



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, in each case, relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, would (at the applicable time) be deemed as a single
employer under Section 414 of the Internal Revenue Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, (a) the rate appearing on Reuters
Page LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Reuters, as reasonably
determined by the Agent from time to time for purposes of

 

11



--------------------------------------------------------------------------------

providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period, divided by (b) one
minus the Eurodollar Rate Reserve Percentage. In the event that the rate
described in clause (a) of the preceding sentence is not so available at such
time for any reason, then the rate for purposes of clause (a) of the preceding
sentence for such Interest Period shall be the rate per annum at which deposits
in dollars are offered to the Agent in the London interbank market at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Advance of the Agent (in its capacity as a Lender) to which such Interest
Period is to apply and for a period of time comparable to such Interest Period.
If the Agent does not furnish a timely rate quotation for purposes of the
immediately preceding sentence, the provisions of Section 2.07(a) shall apply.
Notwithstanding the foregoing, if the rate for the purposes of clause (a) of the
first sentence of this definition shall be below zero, such rate will be deemed
to be zero.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess” has the meaning specified in Section 2.09(b).

“Existing Credit Agreement” means the Borrower’s existing Credit Agreement dated
as of May 24, 2007, as amended or modified prior to the Effective Date, among
the Borrower (successor-by-merger to Spectra Energy Partners OLP, LP), the
lenders and agents party thereto, and Wells Fargo Bank, National Association
(successor-by-merger to Wachovia Bank, National Association), as administrative
agent.

“Existing Letter of Credit Issuer” means Wells Fargo Bank, National Association.

“Existing Letters of Credit” means the letters of credit issued by the Existing
Letter of Credit Issuer before the date hereof and listed on Schedule 1.01
attached hereto.

“Existing Termination Date” has the meaning specified in Section 2.05(e).

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof. For the
avoidance of doubt, Section 1.04(f) shall not apply for purposes of this
definition.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, (i) the Agent Fee Letter, (ii) that certain letter
agreement from JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Citigroup
Global Markets Inc., The Royal Bank of Scotland plc and RBS Securities Inc. to
the Borrower, dated September 6, 2011 and (iii) that certain letter agreement
from Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America N.A.,
Wells Fargo Securities, LLC and Wells Fargo Bank, National Association, to the
Borrower, dated September 6, 2011.

“Fitch” means Fitch, Inc.

“Foreign Lender” has the meaning specified in Section 2.15(g).

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means Spectra Energy Partners (DE) GP, LP, a Delaware limited
partnership.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower or any Consolidated Subsidiary, or any business trusts, limited
liability companies, limited partnerships or similar entities (i) substantially
all of the common equity, general partner or similar interests of which are
owned (either directly or indirectly through one or more wholly owned
Subsidiaries) at all times by the Borrower or any of the Consolidated
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the Borrower or a
Consolidated Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

13



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.05(d)(ii).

“Increasing Lender” has the meaning specified in Section 2.05(d)(i).

“Incremental Term Commitments” means, for any Incremental Term Lender, the
commitment of such Incremental Term Lender to make Incremental Term Loans
pursuant to Section 2.01(b), as such commitment (i) is set forth in the
applicable Incremental Term Loan Agreement delivered pursuant to Section 2.20
and (ii) may be reduced or terminated in accordance with this Agreement.

“Incremental Term Lender” has the meaning specified in Section 2.20(b).

“Incremental Term Loan Agreement” means, with respect to any borrowing of
Incremental Term Loans pursuant to Section 2.20, (i) an amendment to this
Agreement substantially in the form of Exhibit G hereto, executed by the
Borrower and the applicable Incremental Term Lenders for a Series of Incremental
Term Loans, and acknowledged by the Agent, or (ii) an amendment to, or
restatement, amendment and restatement or modification of, this Agreement,
executed by the Borrower, the applicable Incremental Term Lenders for a Series
of Incremental Term Loans and the Agent in accordance with Section 8.01(b)
hereof, in each case evidencing the applicable Incremental Term Lender’s
agreement to provide Incremental Term Loans, the Borrower’s obligation to repay
such Incremental Term Loans and provide Cash Collateral therefor, and effecting
such other amendments hereto as are contemplated by Section 8.01(b).

“Incremental Term Loans” has the meaning specified in Section 2.20(a) and, for
the avoidance of doubt, include each Series of Incremental Term Loans.

“Incremental Term Loan Termination Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Agreement.

“Incremental Term Note” means a promissory note of the Borrower payable to the
order of any Incremental Term Lender in substantially the form of Exhibit A-2
hereto, evidencing the aggregate indebtedness of the Borrower to such
Incremental Term Lender resulting from the Incremental Term Loans made by such
Incremental Term Lender.

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired, (d) all
indebtedness under leases which shall have been or should be, in accordance with
GAAP as in effect on the Effective Date, recorded as capital leases in respect
of which such Person is liable as lessee, (e) the face amount of all outstanding
letters of credit issued for the account of such Person that support obligations
that constitute Indebtedness (provided that the amount of such letter of credit
included in Indebtedness shall not exceed the amount of the Indebtedness being
supported) and, without duplication, the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person, (f) indebtedness
secured by any Lien on property or assets of such Person, whether or not assumed
(but in any event not exceeding the fair market

 

14



--------------------------------------------------------------------------------

value of the property or asset), (g) all direct guarantees of Indebtedness
referred to above of another Person, (h) all amounts payable in connection with
Hybrid Securities or mandatory redemptions or repurchases of preferred stock or
member interests or other preferred or priority Equity Securities and (i) any
obligations of such Person (in the nature of principal or interest) in respect
of acceptances or similar obligations issued or created for the account of such
Person. Furthermore, for purposes of the foregoing clauses (a) through (i),
Indebtedness of the Borrower shall be adjusted with respect to Indebtedness of
non-wholly-owned Consolidated Subsidiaries with no recourse to the Borrower or
any wholly-owned Consolidated Subsidiary thereof, to the extent not already
excluded from Indebtedness, to reflect the Borrower’s pro rata ownership
interest therein.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Ineligible Assignee” has the meaning specified in Section 8.07(a).

“Information” has the meaning specified in Section 8.13(a).

“Information Memorandum” means the Confidential Information Memorandum, dated
September 2011, relating to the Borrower and the transactions contemplated by
this Agreement.

“Initial Advances” has the meaning specified in Section 2.05(d)(ii).

“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the Initial Issuing Banks.

“Initial Lenders” has the meaning set forth in the introductory paragraph of
this Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months (or, with
the consent of each Lender in the applicable Class, such other periods), as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

15



--------------------------------------------------------------------------------

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Intermediary” means, with respect to any Series of Incremental Term Loans, any
deposit bank or securities intermediary, as applicable, that holds Cash
Collateral, specified as such in the applicable Incremental Term Loan Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Securities of another Person, (b) an Acquisition or
(c) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.

“Investment Grade Rating” means BBB- or better from S&P or Fitch or Baa3 or
better from Moody’s.

“Investment Grade Status” exists as to the Borrower at any date if on such date
the Applicable Margin is then based on Level 1, 2, 3, 4 or 5, as set forth under
the caption “Level” in the definition of “Applicable Margin”.

“Issuing Bank LC Collateral Account” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Issuing Banks” means each Initial Issuing Bank and any other Revolving Lender
approved as an Issuing Bank by the Agent and the Borrower so long as each such
Revolving Lender expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as an Issuing Bank and notifies the Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank or Revolving Lender, as the case may be, shall have a
Letter of Credit Commitment.

 

16



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., RBS Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC.

“Joint Venture” means any Person, other than an individual or a Subsidiary of
the Borrower, in which the Borrower or a Subsidiary of the Borrower holds or
acquires an ownership interest (whether by way of capital stock, partnership or
limited liability company interest, or other evidence of ownership).

“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Agent, any Issuing Bank or any other Lender.

“Lenders” means the Revolving Lenders and the Incremental Term Lenders, if any.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
any Issuing Bank and each Existing Letter of Credit.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on the signature
pages hereof under the caption “Letter of Credit Commitment” or, if such Issuing
Bank has entered into any Assignment and Acceptance or otherwise modified its
Letter of Credit Commitment in accordance with the definition of “Issuing Bank,”
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(d), as such amount may be reduced or increased at or prior to
such time by written agreement among such Issuing Bank, the Agent and the
Borrower.

“Letter of Credit Disbursement” means a payment or disbursement made by any
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, for any Revolving Lender at any time, such
Revolving Lender’s Pro Rata Share of the sum of (a) the Dollar Equivalent Amount
of all outstanding Letter of Credit Disbursements that have not been reimbursed
by the Borrower at such time and (b) the aggregate Dollar Equivalent Amount then
available for drawing under all Letters of Credit. For purposes of computing the
Dollar Equivalent Amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Sections
1.05 and 1.06.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset

 

17



--------------------------------------------------------------------------------

that it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.

“Material Plan” has the meaning specified in Section 6.01(h).

“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.

“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references to the “registrant” therein as references to the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.

“Note” means a Revolving Note or an Incremental Term Note, as the context may
require.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(b).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisitions” means any Acquisition by the Borrower or any Restricted
Subsidiary, so long as (i) no Default or Event of Default is in existence or
would be created thereby, (ii) the Person or assets being acquired are engaged
or used (or intended to be used), as applicable, primarily in the midstream
energy business, (iii) such Acquisition has been

 

18



--------------------------------------------------------------------------------

approved by the Board of Directors or similar governing body of the target of
such Acquisition (if required or applicable) and (iv) immediately after giving
effect to such acquisition, the Borrower is in compliance with Section 5.12(a)
on a pro forma basis.

“Permitted Cash Collateral” means (a) Cash Collateral and (b) such other
short-term, highly liquid Investments and other debt instruments and debt
securities that are both (i) readily convertible to known amounts of cash and
(ii) so near their maturity that they present insignificant risk of decreases in
value because of changes in interest rates.

“Permitted Drop-Down Acquisition” means any Drop-Down Acquisition approved by
the Conflicts Committee after the Effective Date, provided that all such
Drop-Down Acquisitions, taken in the aggregate and not individually, are on
terms and conditions reasonably fair in all material respects to the Borrower
and its Restricted Subsidiaries in the good faith judgment of the Conflicts
Committee.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 430 (or predecessor statute thereto) of
the Internal Revenue Code, and (a) is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions, and (b) to which a member of
the ERISA Group (i) is then making or accruing an obligation to make
contributions or (ii) has within the preceding five plan years made
contributions or accrued an obligation to make such contributions.

“Post-Maturity Cash Collateralize” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Post-Maturity Letter of Credit” has the meaning specified in Section 2.03(b).

“Prime Rate” means the rate of interest publicly announced by Citi in New York
City from time to time as its prime rate. Each change in the Prime Rate shall be
effective from and including the day such change is publicly announced.

“Pro Rata Share” means, at any time, with respect to (a) any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Revolving Lender’s Revolving Commitment; provided that if the Revolving
Commitments have terminated or expired, the Pro Rata Share of a Revolving Lender
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination and (b) any Incremental Term
Lender, the percentage of the aggregate outstanding principal amount of the
applicable Series of Incremental Term Loans represented by the outstanding
principal amount of the applicable Series of Incremental Term Loans of such
Incremental Term Lender at such time.

 

19



--------------------------------------------------------------------------------

When a Defaulting Lender shall exist, “Pro Rata Share” shall be calculated
without inclusion of such Defaulting Lender’s Revolving Commitment or
Incremental Term Loans.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by Fitch, S&P or Moody’s, as the case may be, for all
non-credit enhanced long-term senior unsecured debt issued by the Borrower. If
only one Public Debt Rating is available, such available Public Debt Rating will
govern. If at any time there is more than one Public Debt Rating and such Public
Debt Ratings are different (i) if three Public Debt Ratings are available,
either (a) the majority Public Debt Rating will govern, if two Public Debt
Ratings are the same, or (b) the middle Public Debt Rating will govern, if all
three Public Debt Ratings differ, and (ii) if only two Public Debt Ratings are
available, the higher Public Debt Rating will govern, unless there is more than
one level between the Public Debt Ratings and then the level one below the
higher Public Debt Rating (lower pricing) will apply. If any rating established
or deemed to have been established by Fitch, S&P or Moody’s shall be changed
(other than as a result of a change in the rating system of Fitch, Moody’s or
S&P), such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change.

If the rating system of Fitch, S&P or Moody’s shall change, the Borrower and the
Lenders shall negotiate in good faith to amend this definition of “Public Debt
Rating” to reflect such changed rating system and, pending the effectiveness of
any such amendment, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the Public Debt Rating most recently in effect prior
to such change.

If the Borrower shall at any time fail to have in effect a Public Debt Rating,
the Borrower shall seek and obtain, within thirty (30) days after the Public
Debt Ratings first cease to be in effect, a corporate credit rating or a bank
loan rating from Fitch, S&P and/or Moody’s (or, if neither Fitch, S&P nor
Moody’s issues such types of ratings or ratings comparable thereto, from another
nationally recognized rating agency approved by each of the Borrower and the
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Public Debt Rating
becomes effective again, the Applicable Margin and the Applicable Percentage
shall be based on such corporate credit or bank loan rating or ratings in the
same manner as provided herein with respect to the Public Debt Ratings (with
Level 6 being the Applicable Margin and the Applicable Percentage in effect from
the time the Public Debt Ratings cease to be in effect until the earlier of
(x) the date on which any such corporate credit rating or bank loan rating is
obtained and (y) the date on which a Public Debt Rating becomes effective
again).

“Qualified Acquisition” means a Permitted Acquisition, the aggregate purchase
price for which, when combined with the aggregate purchase price for all other
Permitted Acquisitions in any rolling 12-month period, is greater than or equal
to $25,000,000.

“Qualified Project” means the construction or expansion of any capital project
of the Borrower, any of the Consolidated Subsidiaries, or any subsidiary of the
Borrower that is not a Consolidated Subsidiary (including any Unrestricted
Subsidiary), the aggregate capital cost of which exceeds $10,000,000.

 

20



--------------------------------------------------------------------------------

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Agent as the projected Consolidated EBITDA of
the Borrower and the Consolidated Subsidiaries attributable to such Qualified
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Qualified Project (such amount to be determined based on
customer contracts relating to such Qualified Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other
reasonable factors deemed appropriate by Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and the
Consolidated Subsidiaries for the fiscal quarter in which construction of such
Qualified Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Qualified Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project following such Commercial Operation
Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of Borrower and the Consolidated
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by Agent pursuant
to clause (a) above as the projected Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries attributable to such Qualified Project for the fiscal
quarters constituting the balance of the four full fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project for any full fiscal quarter after the
Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by Agent pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and the Consolidated Subsidiaries
for such fiscal quarters.

Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Qualified Project unless: (A) not later than 30 days prior to the
delivery of any certificate required by the terms and provisions of
Section 5.01(c) to the extent Qualified Project EBITDA

 

21



--------------------------------------------------------------------------------

Adjustments will be made to Consolidated EBITDA in determining compliance with
Section 5.12(a), the Borrower shall have delivered to the Agent written pro
forma projections of Consolidated EBITDA of the Borrower and the Consolidated
Subsidiaries attributable to such Qualified Project and (B) prior to the date
such certificate is required to be delivered, the Agent shall have approved
(such approval not to be unreasonably withheld) such projections and shall have
received such other information and documentation as the Agent may reasonably
request, all in form and substance reasonably satisfactory to the Agent,
(ii) Qualified Project EBITDA Adjustments may also be made with respect to any
Qualified Project of any subsidiary of the Borrower that is not a Consolidated
Subsidiary (including any Unrestricted Subsidiary); provided that (x) any such
Qualified Project EBITDA Adjustments shall be determined in the manner set forth
above for the Consolidated Subsidiaries, but based solely upon the projected
(prior to the Commercial Operation Date) and actual (on and after the Commercial
Operation Date) cash dividends projected to be received or actually received by
the Borrower from such subsidiary and (y) such subsidiary is financing such
Qualified Project with funds from the Borrower and its Consolidated Subsidiaries
(to the extent of the Borrower’s pro rata ownership interest in such
subsidiary), and the Agent has received a certificate from the Borrower to such
effect, including such other information and documentation as the Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Agent, and (iii) the aggregate amount of all Qualified Project EBITDA
Adjustments during any period shall be limited to 20% of the total actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Qualified Project EBITDA Adjustments).

“Register” has the meaning specified in Section 8.07(d).

“Required Collateral Amount” has the meaning specified in Section 5.14(b).

“Required Incremental Term Lenders” means at any time Incremental Term Lenders
holding more than 50% of the aggregate outstanding principal amount of the
applicable Series of Incremental Term Loans (or, if the applicable Series of
Incremental Term Loans shall not yet have been made, the aggregate amount of the
applicable Series of Incremental Term Commitments) at such time; provided that
the Incremental Term Loans (or Incremental Term Commitments, as applicable) of
any Defaulting Lender shall be disregarded in determining Required Incremental
Term Lenders at any time.

“Required Lenders” means at any time Lenders having or holding, as applicable,
more than 50% of the sum of (i) the aggregate Revolving Commitments at such
time, plus (ii) the aggregate outstanding principal amount of any Incremental
Term Loans at such time (or, if the Incremental Term Loans shall not yet have
been made, the aggregate amount of the Incremental Term Commitments); provided
that the Revolving Commitments and the Incremental Term Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Revolving Lenders” means at any time Revolving Lenders having
Revolving Commitments representing more than 50% of the aggregate Revolving
Commitments of all Lenders; provided that if the Revolving Commitments have
terminated or expired, the Required Lenders shall be determined based upon the
Revolving Commitments most recently in

 

22



--------------------------------------------------------------------------------

effect, giving effect to assignments at the time of determination; and provided,
further that the Revolving Commitment of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.

“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuing Bank of any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Agent, the Borrower or
the applicable Issuing Bank shall reasonably determine or the Required Lenders
shall require.

“Revolving Advance” has the meaning specified in Section 2.01(a).

“Revolving Commitment” has the meaning specified in Section 2.01(a).

“Revolving Lenders” means the Initial Lenders, each Incremental Term Lender that
has become a Revolving Lender pursuant to Section 2.05(f) and each Person that
shall become a party hereto pursuant to an Assignment and Acceptance with
respect to all or any portion of a Revolving Commitment or Revolving Advance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

“Revolving Note” means a promissory note of the Borrower payable to the order of
any Revolving Lender, in substantially the form of Exhibit A-1 hereto, in the
amount of such Revolving Lender’s Revolving Commitment and evidencing the
aggregate indebtedness of the Borrower to such Revolving Lender resulting from
the Revolving Advances made by such Revolving Lender.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Series” means any series of Incremental Term Loans designated in and made
pursuant to any applicable Incremental Term Loan Agreement.

“Spot Rate” for a currency means, on any day, the rate at which such currency
may be exchanged into dollars, as set forth at approximately 11:00 A.M. (London
time), on such date on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the Agent or the
applicable Issuing Bank, as the case may be, and the Borrower, or, in the
absence of such an agreement, such Spot Rate shall instead be the arithmetic
average of the spot rates of exchange of the Agent or the applicable Issuing
Bank, as the case may be, in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at
approximately 11:00 A.M. (London time), on such date for the purchase of dollars
for delivery two (2) Business Days later; provided that if at the time of any
such determination, for any

 

23



--------------------------------------------------------------------------------

reason, no such spot rate is being quoted, the Agent or the applicable Issuing
Bank may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.

“Subsequent Borrowings” has the meaning specified in Section 2.05(d)(ii).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Swap Contract” means, to the extent entered into on a fair market value basis
at the time of entry, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of October 18, 2016 (as such date may be
extended pursuant to Section 2.05(e), but in no event later than October 18,
2018) and the date of termination in whole of the Revolving Commitments pursuant
to Section 2.05 or 6.01.

“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to the Base Rate or the Eurodollar Rate.

“Ultimate General Partner” means Spectra Energy Partners GP, LLC, a Delaware
limited liability company.

“Ultimate Parent” means Spectra Energy Corp, a Delaware corporation.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan.

 

24



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Directors or similar governing body of the Ultimate General Partner (in its
capacity as the general partner of the General Partner, in its capacity as
general partner of the Borrower) as an Unrestricted Subsidiary pursuant to
Section 5.13 subsequent to the date hereof and (b) any Subsidiary of an
Unrestricted Subsidiary.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to be applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries delivered to the
Lenders any provision hereof to eliminate the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision, or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision shall
have been amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

SECTION 1.04. Terms Generally. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar

 

25



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) references to
any statute or regulatory provision shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such statute or regulatory provision.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 1.06. Exchange Rates; Currency Equivalents.

(a) The Agent or the applicable Issuing Bank, as applicable, shall determine the
Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent Amounts for any Letter of Credit denominated in an Alternative
Currency or the Letter of Credit Exposure. Such Spot Rates shall become
effective as of the Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
dollars) for purposes of this Agreement and any other agreements, documents or
instruments related hereto shall be the Dollar Equivalent Amount as so
determined by the Agent or the applicable Issuing Bank, as applicable.

(b) Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the Alternative
Currency Equivalent Amount of such dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
reasonably determined by the Agent or the applicable Issuing Bank, as
applicable.

SECTION 1.07. Classification of Loans and Borrowings.

For purposes of this Agreement, Advances and Commitments may be classified and
referred to by Class (e.g., a “Revolving Advance” or an “Incremental Term Loan”)
or by Class and Type (e.g., an “Base Rate Revolving Advance” or a “Eurodollar
Rate Incremental Term Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing” or an “Incremental Term Loan Borrowing”)
or by Class and Type (e.g., a “Base Rate Revolving Advance Borrowing” or a
“Eurodollar Rate Incremental Term Loan Borrowing”).

ARTICLE II

REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

 

26



--------------------------------------------------------------------------------

SECTION 2.01. The Advances.

(a) Revolving Advances. Each Revolving Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower (each such
Advance, a “Revolving Advance”) from time to time on any Business Day during the
period from the Effective Date until the Termination Date in an aggregate amount
not to exceed at any time outstanding the amount set forth opposite such
Revolving Lender’s name on the signature pages of the Existing Credit Agreement
under the caption “Commitment” or, if such Revolving Lender has entered into any
Assignment and Acceptance, set forth for such Revolving Lender in the Register
maintained by the Agent pursuant to Section 8.07(d), as such amount may be
reduced or increased pursuant to Section 2.05 (such Lender’s “Revolving
Commitment”), minus such Revolving Lender’s Letter of Credit Exposure. Each
Borrowing shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and shall consist of Revolving Advances
of the same Type made on the same day by the Revolving Lenders ratably according
to their respective Revolving Commitments. Within the limits of each Revolving
Lender’s Revolving Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b) Incremental Term Loans. Subject to Section 2.20, the other terms and
conditions set forth herein and the relevant Incremental Term Loan Agreement,
each Incremental Term Lender severally agrees to make an Incremental Term Loan
to the Borrower, at any time and from time to time during the period from the
effective date of the applicable Incremental Term Loan Agreement to forty
(40) days following such date, which Incremental Term Loans: (i) may only be
incurred on the date or dates set forth in the relevant Incremental Term Loan
Agreement; (ii) may be made in the form of a new Series of Incremental Term
Loans or additional Incremental Term Loans under an existing Series of
Incremental Term Loans, in each case to the extent provided for in the relevant
Incremental Term Loan Agreement; and (iii) shall be made by each such
Incremental Term Lender in an aggregate principal amount which does not exceed
the Incremental Term Commitment of such Incremental Term Lender (as set forth in
the relevant Incremental Term Loan Agreement); provided, however, that the
Borrower may not request more than two (2) draws with respect to each Series of
Incremental Term Loans, one of which must be on the effective date of the
applicable Incremental Term Loan Agreement. Once repaid or prepaid, Incremental
Term Loans may not be reborrowed; provided that this Section 2.01(b) shall not
limit the Borrower’s right to request additional Incremental Term Loans pursuant
to Section 2.20 hereof. The applicable Incremental Term Loan Agreement shall set
forth whether the prepayment of the Incremental Term Loans shall automatically
increase the aggregate amount of the Revolving Commitments upon any prepayment
thereof in connection with a Permitted Acquisition or capital expenditure, so
long as no Default shall have occurred and be continuing, in accordance with
Section 2.05(f) and 5.14(d).

SECTION 2.02. Making the Advances.

(a) Notice of Borrowing. Each Borrowing shall be made on notice, given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Revolving Lender or

 

27



--------------------------------------------------------------------------------

applicable Incremental Term Lender, as the case may be, prompt notice thereof.
Each such notice by the Borrower of a Borrowing (a “Notice of Borrowing”) shall
be by telephone, confirmed by the Borrower immediately in writing, by facsimile
or an email with an attached .pdf of the Notice of Borrowing in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance and
(v) whether such Borrowing will consist of Revolving Advances or Incremental
Term Loans, and if such Borrowing will consist of Incremental Term Loans, the
applicable Series of Incremental Term Loans. Each Revolving Lender or applicable
Incremental Term Lender, as the case may be, shall, before 2:00 P.M. (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s Pro Rata Share of such Borrowing. After the Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s address referred to in Section 8.02.

(b) Certain Limitations. Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.07 or 2.13, and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

(c) Indemnity for Failure to Satisfy Conditions. Each Notice of Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (other than loss of anticipated profits), cost or expense incurred by
such Lender by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Advance to be made by such Lender as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.

(d) Agent’s Right to Reimbursement with Interest. Unless the Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Agent such Lender’s Pro Rata Share of such
Borrowing, the Agent may assume that such Lender has made such Pro Rata Share
available to the Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Pro Rata Share available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available by the Agent to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement. Nothing herein

 

28



--------------------------------------------------------------------------------

shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Agent or the Borrower may have
against any Lender as a result of a default hereunder by such Lender.

(e) Each Lender Individually Responsible. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. Issuance of, and Drawings and Reimbursement Under, Letters of
Credit.

(a) Existing Letters of Credit. On the Effective Date, without further action by
any party hereto, each Existing Letter of Credit shall be deemed to have been
issued as a Letter of Credit under this Agreement, the Existing Letter of Credit
Issuer shall be deemed to have granted to each Initial Lender, and each Initial
Lender shall be deemed to have acquired from the Existing Letter of Credit
Issuer, a participation in each Existing Letter of Credit issued by such
Existing Letter of Credit Issuer, equal to such Initial Lender’s Pro Rata Share
of the Letter of Credit Exposure with respect to each Existing Letter of Credit.
Such participations shall be on all the same terms and conditions as
participations granted under Section 2.03(d) in all other Letters of Credit
issued or to be issued hereunder.

(b) Request for Issuance. Letters of Credit denominated in dollars or in one or
more Alternative Currencies may be issued hereunder in a Dollar Equivalent
Amount that does not at the time of the issuance of such Letter of Credit exceed
the aggregate Revolving Commitments minus the sum of the aggregate outstanding
Revolving Advances and Letter of Credit Exposures of the Revolving Lenders at
such time, provided that no Issuing Bank shall be required at any time to issue
a Letter of Credit that would result in (x) the aggregate Letter of Credit
Exposures exceeding $250,000,000, (y) the aggregate Letter of Credit Exposure in
respect of Letters of Credit issued by such Issuing Bank exceeding such Issuing
Bank’s Letter of Credit Commitment or (z) the Dollar Equivalent Amount of the
aggregate outstanding amount of Letters of Credit issued hereunder denominated
in Alternative Currencies exceeding $150,000,000. Each Letter of Credit shall be
issued upon notice, given not later than 12:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the Agent
prompt notice thereof. Each such notice by the Borrower of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed by the
Borrower immediately in writing in substantially the form of Exhibit C attached
hereto, specifying therein the requested (i) date of such issuance (which shall
be a Business Day), (ii) face amount of such Letter of Credit (which must be in
dollars or an Alternative Currency), (iii) expiration date of such Letter of
Credit (which shall be on or prior to the earlier of (A) the date one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five Business Days prior to the Termination Date; provided
that any Letter of Credit may contain customary automatic renewal provisions
agreed upon by the Borrower and the applicable Issuing Bank pursuant to which
the expiration date of such Letter of Credit shall automatically be extended for
a period of up to twelve (12) months

 

29



--------------------------------------------------------------------------------

(but not to a date later than the date that is five Business Days prior to the
Termination Date, unless otherwise permitted pursuant to the immediately
succeeding proviso), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary and
the Borrower in advance of any such renewal; provided, further that, with the
prior consent of the applicable Issuing Bank, in its sole discretion, a Letter
of Credit may be extended beyond the fifth Business Day prior to the Termination
Date (each such Letter of Credit with an expiration date that is later than five
Business Days prior to the Termination Date, a “Post-Maturity Letter of Credit”)
so long as the Borrower shall Post-Maturity Cash Collateralize in accordance
with Section 2.03(h)(ii) any Post-Maturity Letter of Credit); provided, further
that no Letter of Credit may expire after the date that is five Business Days
prior to an Existing Termination Date in respect of any Declining Lenders under
Section 2.05(e) if, after giving effect to the issuance of such Letter of
Credit, the aggregate Revolving Commitments of the Consenting Lenders (including
any replacement Revolving Lenders ) for the period following such Existing
Termination Date would be less than the Letter of Credit Exposure following such
Existing Termination Date), (iv) name and address of the beneficiary of such
Letter of Credit and (v) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
specify to the Borrower for use in connection with such requested Letter of
Credit (including, in connection with the issuance of a Post-Maturity Letter of
Credit or the renewal of a Letter of Credit, such that, after giving effect to
such renewal, such Letter of Credit becomes a Post-Maturity Letter of Credit,
such documentation, including a reimbursement agreement, as such Issuing Bank
may reasonably require in connection with such issuance or renewal) (a “Letter
of Credit Agreement”). Upon receipt of a Notice of Issuance, the Agent shall
promptly notify each Revolving Lender of the contents thereof and of the amount
of such Revolving Lender’s Letter of Credit Exposure in respect of such Letter
of Credit. If the requested form of such Letter of Credit is acceptable to such
Issuing Bank in its sole discretion, such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.
Notwithstanding anything to the contrary set forth in this Credit Agreement, a
Letter of Credit issued hereunder may contain a statement to the effect that
such Letter of Credit is issued for the account of any Restricted Subsidiary of
the Borrower; provided, that notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Credit Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern. The Borrower may from time to time request that Letters of Credit
be issued in a currency other than dollars, Canadian Dollars, Euros or Pounds
Sterling, provided that such requested currency is a lawful currency that is
readily available and freely transferable and convertible into dollars. Any such
request shall be made to the Agent not later than twenty (20) Business Days (or
such other date as may be agreed by the Agent and the applicable Issuing Banks,
in their sole discretion) prior to the date of the desired issuance of a Letter
of Credit denominated in the requested currency. The Agent shall promptly notify
each Issuing Bank thereof. Each Issuing Bank shall notify the Agent not later
than ten (10) Business Days (or such other date as may be agreed by the Agent
and the applicable Issuing Banks, in their sole discretion) after receipt of
such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency. Any failure by an Issuing Bank to
respond to

 

30



--------------------------------------------------------------------------------

such request within the time period specified in the preceding sentence shall be
deemed a refusal by such Issuing Bank to issue Letters of Credit in the
requested currency. If one or more Issuing Banks consent to the issuance of
Letters of Credit in such requested currency, the Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for Letter of Credit issuances by those Issuing
Banks consenting thereto. If the Agent shall fail to obtain consent for an
additional currency under this Section 2.03(b), the Agent shall promptly notify
the Borrower.

(c) Issuing Bank Reports. Unless otherwise agreed by the Agent, each Issuing
Bank shall report in writing to the Agent (i) on or prior to each Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
Dollar Equivalent Amount of the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the Dollar
Equivalent Amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate Dollar Equivalent Amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Agent that such increase is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank makes any Letter of Credit
Disbursement, the date and the Dollar Equivalent Amount of such Letter of Credit
Disbursement, (iii) on any Business Day on which a Borrower fails to reimburse a
Letter of Credit Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the Dollar Equivalent Amount of such
Letter of Credit Disbursement and (iv) on any other Business Day, such other
information as the Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(d) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(b), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Lender, and each Revolving Lender shall be deemed, without further action by any
party hereto, to have purchased from such Issuing Bank, a participation in such
Letter of Credit in the amount for each Revolving Lender equal to such Revolving
Lender’s Pro Rata Share of the amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments.

(e) Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Agent and the
Agent shall promptly notify the Borrower and each other Revolving Lender as to
the Dollar Equivalent Amount to be paid as a result of such demand or drawing
and the payment date. The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank, by no later than 12:00 P.M. (New York
City time) on the Business Day immediately following the Business Day that the
Borrower receives notice of such drawing, in the applicable currency for any
amounts paid by the Issuing

 

31



--------------------------------------------------------------------------------

Bank upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 that such payment be financed with a Base Rate Revolving
Advance in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Revolving Advance. If the Borrower fails to make such
reimbursement payment when due, the Agent shall notify each Revolving Lender of
the applicable Letter of Credit Disbursement, the payment then due from the
Borrower in respect thereof (the “Unreimbursed Amount”) and the Dollar
Equivalent Amount of such Revolving Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the Agent
the Dollar Equivalent Amount of its Pro Rata Share of the Unreimbursed Amount,
in the same manner as provided in Section 2.02 with respect to Revolving
Advances made by such Revolving Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders in dollars or, if requested by such Issuing Bank, the
equivalent amount thereof in the applicable Alternative Currency as determined
by the Agent or the applicable Issuing Bank at such time on the basis of the
Spot Rate (determined as of such funding date) for the purchase of such
Alternative Currency with dollars. Promptly following receipt by the Agent of
any payment from the Borrower pursuant to this Section 2.03(e), the Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this Section 2.03(e) to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
Section 2.03(e) to reimburse the Issuing Bank for any Letter of Credit
Disbursement shall not constitute a Revolving Advance and shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank for such Letter of
Credit Disbursement. All such amounts paid by the Issuing Bank (whether or not
the Dollar Equivalent Amount of their Pro Rata Shares of such amounts have been
paid to the Issuing Bank by the Revolving Lenders as provided above) and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Base Rate for such day
plus, if such amount remains unpaid for more than three Business Days, 2%.
Notwithstanding anything to the contrary contained herein, the Revolving Lenders
shall not have any obligation to reimburse any Issuing Bank for any Letter of
Credit Disbursement made under any Post-Maturity Letter of Credit that occurs on
or after the Termination Date.

(f) Obligations Unconditional. The obligations of the Borrower under
Section 2.03(e) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(i) the use that may be made of the Letter of Credit by, or any acts or omission
of, a beneficiary of a Letter of Credit (or any Person for whom the beneficiary
may be acting);

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any

 

32



--------------------------------------------------------------------------------

unrelated transaction;

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or the relevant currency
markets generally; or

(vi) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Bank), the Agent or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this clause
(vi), constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

None of the Agent, the Lenders or the Issuing Bank, or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Agent (which consent shall not be unreasonably
withheld, delayed

 

33



--------------------------------------------------------------------------------

or conditioned) and such Revolving Lender, designate one or more additional
Revolving Lenders to act as an issuing bank under the terms of this Agreement.
Any Revolving Lender designated as an issuing bank pursuant to this
Section 2.03(g) shall, upon entering into a Letter of Credit Agreement with the
Borrower, be deemed to be an “Issuing Bank” (in addition to being a Revolving
Lender) hereunder.

(h) Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Revolving Lenders (or, if the maturity of the Revolving Advances
has been accelerated, Revolving Lenders with aggregate Letter of Credit
Exposures representing greater than 50% of the aggregate Letter of Credit
Exposures) demanding the deposit of cash collateral pursuant to this
Section 2.03(h)(i), the Borrower shall deposit (“Cash Collateralize”) in an
account with the Agent, in the name of the Agent and for the benefit of the
Revolving Lenders and the Issuing Banks, an amount in cash equal to the
aggregate Letter of Credit Exposures as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 6.01(e). Each
such deposit shall be held by the Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The Agent
shall have exclusive dominion and control, as defined in the Uniform Commercial
Code of the State of New York, including the exclusive right of withdrawal, over
such account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse each
Issuing Bank for Letter of Credit Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the aggregate Letter of
Credit Exposures at such time or, if the maturity of the Revolving Advances has
been accelerated (but subject to the consent of Revolving Lenders with Letter of
Credit Exposures representing greater than 50% of the aggregate Letter of Credit
Exposures), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(ii) If any Post-Maturity Letters of Credit remain outstanding as of the date
that is (x) five Business Days prior to the Termination Date if Investment Grade
Status exists as to the Borrower at such time or (y) ninety (90) days prior to
the Termination Date if Investment Grade Status does not exist as to the
Borrower at such time (such date being referred to herein as the “Cash
Collateralization Date”), the Borrower shall, on the Cash Collateralization
Date, deposit (“Post-Maturity Cash Collateralize”) in an account with each
Issuing Bank that has issued any such Post-Maturity Letter of Credit, in the
name of such Issuing Bank and for the benefit of such Issuing Bank and, prior to
the Termination Date, the Revolving Lenders (each, an “Issuing Bank LC
Collateral Account”), an amount in cash equal to 102% of the aggregate amount
(as determined in accordance with Section 1.05) of all outstanding Post-Maturity
Letters of Credit issued

 

34



--------------------------------------------------------------------------------

by such Issuing Bank. In addition, if (x) the Borrower requests that a
Post-Maturity Letter of Credit be issued, or a Letter of Credit be renewed (or
if any Letter of Credit is automatically renewed for an additional one-year
period), such that, after giving effect to such renewal, such Letter of Credit
becomes a Post-Maturity Letter of Credit, by an Issuing Bank after the Cash
Collateralization Date but before the Termination Date and (y) such Issuing Bank
agrees to issue such Post-Maturity Letter of Credit or renew such Letter of
Credit, then, as a condition to such issuance or renewal, the Borrower shall
deposit in such Issuing Bank’s Issuing Bank LC Collateral Account an amount in
cash equal to 102% of the amount (as determined in accordance with Section 1.05)
of such Post-Maturity Letter of Credit or Letter of Credit to be renewed, as
applicable. Any such deposits pursuant to this Section 2.03(h)(ii) shall be held
by each applicable Issuing Bank in its Issuing Bank LC Collateral Account as
collateral for the payment and performance of the obligation of the Borrower to
reimburse such Issuing Bank for Letter of Credit Disbursements made by such
Issuing Bank under each Post-Maturity Letter of Credit issued by such Issuing
Bank. Each Issuing Bank shall have exclusive dominion and control, as defined in
the Uniform Commercial Code of the State of New York, including the exclusive
right of withdrawal, over its Issuing Bank LC Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of each Issuing Bank and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
each Issuing Bank LC Collateral Account shall be applied by the applicable
Issuing Bank to reimburse such Issuing Bank for Letter of Credit Disbursements
made by such Issuing Bank in respect of Post-Maturity Letters of Credit for
which it has not been reimbursed, fees related to such Post-Maturity Letters of
Credit and, to the extent not so applied, shall be held for the satisfaction of
the obligation of the Borrower to reimburse such Issuing Bank for Letter of
Credit Disbursements made by such Issuing Bank in respect of Post-Maturity
Letters of Credit issued by such Issuing Bank. If an Issuing Bank has issued
more than one Post-Maturity Letter of Credit for which cash collateral was
provided pursuant to this Section 2.03(h)(ii), upon the cancellation, surrender,
or payment of any such Post-Maturity Letter of Credit, the Issuing Bank that
issued such Post-Maturity Letter of Credit shall promptly release cash
collateral to the Borrower equal to the difference between (A) the total
available funds in such Issuing Bank’s Issuing Bank LC Collateral Account and
(B) 102% of the aggregate amount (as determined in accordance with Section 1.05)
of all Post-Maturity Letters of Credit issued by such Issuing Bank that remain
outstanding. Promptly after the cancellation, surrender, or payment of all
Post-Maturity Letters of Credit issued by an Issuing Bank for which cash
collateral was provided pursuant to this Section 2.03(h)(ii), such Issuing Bank
shall return to the Borrower all available funds, if any, in such Issuing Bank’s
Issuing Bank LC Collateral Account. This Section 2.03(h)(ii) shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 2.04. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Revolving Lender a facility fee on the average daily amount of such
Revolving Lender’s Revolving Commitment (whether used or unused) from the
Effective Date in the case of each

 

35



--------------------------------------------------------------------------------

Initial Lender, and from the later of the Effective Date and the effective date
specified in the Assignment and Acceptance pursuant to which it became a
Revolving Lender in the case of each other Revolving Lender, until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2011, and on the
Termination Date.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Agent for the account of each Revolving Lender
(including each Issuing Bank) a fee, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2011,
and on the Termination Date, on such Revolving Lender’s Pro Rata Share of the
average daily amount of the aggregate Letter of Credit Exposures during such
quarter at a rate per annum equal to the Applicable Margin for Eurodollar Rate
Revolving Advances. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05.

(ii) The Borrower shall pay to each Issuing Bank, for its own account a fronting
fee, payable in arrears quarterly on the last day of each March, June, September
and December, commencing December 31, 2011, and on the Termination Date, on the
Dollar Equivalent Amount of the average daily amount of Letters of Credit issued
by such Issuing Bank at the rate of 0.15% per annum or such other rate as may be
agreed by the Borrower and such Issuing Bank, as well as the Issuing Bank’s
customary administrative, issuance, amendment, payment and negotiation charges.

(iii) The Borrower shall pay to each Issuing Bank, for its own account a letter
of credit fee with respect to each Post-Maturity Letter of Credit during the
period from the Termination Date to but excluding the date on which such
Post-Maturity Letter of Credit expires, at a rate and payable on such dates
during such period as the applicable Issuing Bank and the Borrower shall
reasonably agree upon at the time of issuance of such Post-Maturity Letter of
Credit. This Section 2.04(b)(iii) shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account the
fees specified in the Agent Fee Letter.

SECTION 2.05. Termination, Reduction, Increase and Extension of Commitments.

(a) Termination Date. Unless previously terminated, (i) the Revolving
Commitments and the Letter of Credit Commitments shall terminate on the
Termination Date, and (ii) the Incremental Term Commitments provided pursuant to
a particular Incremental Term Loan Agreement shall terminate on the date set
forth in the applicable Incremental Term Loan Agreement.

(b) Optional Termination or Reduction of Commitments.

 

36



--------------------------------------------------------------------------------

(i) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is at least $10,000,000 and integral
multiples of $1,000,000 in excess thereof and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Advances in accordance with Section 2.10,
the sum of the aggregate Letter of Credit Exposures and the aggregate Revolving
Advances would exceed the aggregate Revolving Commitments.

(ii) The Borrower may (unless otherwise provided in the applicable Incremental
Term Loan Agreement), upon notice to the Agent, terminate any Incremental Term
Commitments provided pursuant to the applicable Incremental Term Loan Agreement,
or from time to time permanently reduce any Incremental Term Commitments
provided pursuant to the applicable Incremental Term Loan Agreement in an
integral multiple of $1,000,000 (or as may otherwise be provided in the
respective Incremental Term Loan Agreement); provided that each such reduction
shall apply proportionately to permanently reduce the Incremental Term
Commitments of the applicable Incremental Term Lenders provided pursuant to the
applicable Incremental Term Loan Agreement.

(c) Notice of Termination or Reduction. The Borrower shall notify the Agent of
any election to terminate or reduce the Commitments under Section 2.05(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section 2.05(c) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably (based upon their Pro Rata
Shares) among the Lenders of the applicable Class in accordance with their
respective Commitments.

(d) Aggregate Revolving Commitment Increases.

(i) The Borrower may on one or more occasions, without the consent of the
Lenders, but subject to the approval of each Issuing Bank (which approval shall
not be unreasonably withheld, delayed or conditioned) and by written notice to
the Agent, executed by the Borrower and one or more financial institutions (any
such financial institution referred to in this Section 2.05(d) being called an
“Increasing Lender”), which may include any Revolving Lender, cause new
Revolving Commitments to be extended by the Increasing Lenders or cause the
existing Revolving Commitments of the Increasing Lenders to be increased, as the
case may be (any such extension or increase, a “Commitment Increase”), in an
amount for each Increasing Lender (which shall not be less than $25,000,000) set
forth in such notice; provided that any Revolving Lender approached to provide
all or a portion of the increased or new Revolving Commitments

 

37



--------------------------------------------------------------------------------

may elect or decline, in its sole discretion, to provide such increased or new
Revolving Commitment; provided, further, that (i) at no time shall the aggregate
amount of Revolving Commitments, including Commitment Increases effected
pursuant to this Section 2.05(d) and Revolving Commitment increases pursuant to
Section 2.05(f), exceed $1,050,000,000 less the aggregate principal amount
outstanding under any Incremental Term Loans that by their terms automatically
increase the Revolving Commitments upon any prepayment thereof in connection
with a Permitted Acquisition or capital expenditure as provided in
Section 2.05(f) and 5.14(d), (ii) each Increasing Lender shall be subject to the
approval of each Issuing Bank (which approval shall not be unreasonably
withheld, delayed or conditioned) and (iii) each Increasing Lender, if not
already a Revolving Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Agent a duly executed accession agreement in a
form satisfactory to the Agent and the Borrower (an “Accession Agreement”). New
Revolving Commitments and increases in Revolving Commitments shall become
effective on the date specified in the applicable notices delivered pursuant to
this Section 2.05(d); provided that the other conditions set forth in this
Section 2.05(d) have been satisfied. Upon the effectiveness of any Accession
Agreement to which any Increasing Lender is a party, (i) such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a Revolving Lender hereunder and
subject to all obligations of a Revolving Lender hereunder and (ii) the
Revolving Commitments shall be deemed to have been amended to reflect the
Revolving Commitment of such Increasing Lender as provided in such Accession
Agreement. Upon the effectiveness of any increase pursuant to this
Section 2.05(d) in the Revolving Commitment of a Revolving Lender already a
party hereto, the Revolving Commitments shall be deemed to have been amended to
reflect the increased Revolving Commitment of such Revolving Lender.

(ii) On the effective date of any Commitment Increase pursuant to this
Section 2.05(d) (the “Increase Effective Date”), (A) the aggregate principal
amount of the Revolving Advances outstanding (the “Initial Advances”)
immediately prior to giving effect to the applicable Commitment Increase on the
Increase Effective Date shall be deemed to be repaid, (B) after the
effectiveness of the Commitment Increase, the Borrower shall be deemed to have
made new Revolving Borrowings (the “Subsequent Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial Advances
and of the Types and for the Interest Periods specified in a Notice of Borrowing
delivered to the Agent in accordance with Section 2.02(a), (C) each Revolving
Lender shall pay to the Agent in same day funds an amount equal to the
difference, if positive, between (x) such Revolving Lender’s Pro Rata Share
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Revolving Lender’s Pro Rata Share (calculated without
giving effect to the Commitment Increase) of the Initial Advances, (D) after the
Agent receives the funds specified in clause (C) above, the Agent shall pay to
each Revolving Lender the portion of such funds that is equal to the difference,
if positive, between (1) such Revolving Lender’s Pro Rata Share (calculated
without giving effect to the Commitment Increase) of the Initial Advances and
(2) such Revolving Lender’s Pro Rata Share (calculated after giving effect to
the Commitment Increase) of the amount of the Subsequent Borrowings, (E) each
Increasing Lender and each other Revolving Lender shall be deemed to hold its

 

38



--------------------------------------------------------------------------------

Revolving Advances of each Subsequent Borrowing (each calculated after giving
effect to the Commitment Increase) and (F) the Borrower shall pay each
Increasing Lender and each other Revolving Lender any and all accrued but unpaid
interest on the Initial Advances. The deemed payments made pursuant to clause
(A) above in respect of each Eurodollar Rate Advance shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.11 if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs result.

(iii) Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in any Revolving Commitment of any Revolving Lender) shall become effective
under this Section 2.05(d) unless, on the date of such increase, the conditions
set forth in clauses (a) and (b) of Section 3.02 shall be satisfied (with all
references in such clauses to a Borrowing being deemed to be references to such
increase and without giving effect to the first parenthetical in
Section 3.02(a)) and the Agent shall have received a certificate to that effect
dated such date and executed by the Chief Financial Officer or the Treasurer of
the Ultimate General Partner (in its capacity as general partner of the General
Partner, in its capacity as general partner of the Borrower).

(e) Extension of Termination Date. The Borrower may, by written notice to the
Agent (which shall promptly deliver a copy to each of the Lenders in the
applicable Class) (i) not less than 45 days prior to any anniversary of the
Effective Date, and on not more than two occasions, request that the Revolving
Lenders extend the Termination Date and the Revolving Commitments for an
additional period of one year and (ii) not less than 45 days prior to any
anniversary of the effective date of any applicable Incremental Term Loan
Agreement, make unlimited requests that the applicable Series of Incremental
Term Lenders extend the Incremental Term Loan Termination Date with respect to
such Series for an additional period of one year. Each Lender in the applicable
Class shall, by notice to the Borrower and the Agent given not later than the
20th day after the date of the Agent’s receipt of the Borrower’s extension
request, advise the Borrower whether or not it agrees to the requested extension
(each such Lender in the applicable Class agreeing to a requested extension
being called a “Consenting Lender” and each such Lender in the applicable Class
declining to agree to a requested extension being called a “Declining Lender”).
Any Lender in the applicable Class that has not so advised the Borrower and the
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If (i) Revolving Lenders constituting the
Required Revolving Lenders shall have agreed to an extension request, then the
Termination Date shall, as to the Consenting Lenders in the applicable Class, be
extended to the first anniversary of the Termination Date theretofore in effect
and (ii) Incremental Term Lenders constituting the Required Incremental Term
Lenders for such Series shall have agreed to an extension request, then the
applicable Incremental Term Loan Termination Date for such Series shall, as to
the Consenting Lenders in the applicable Class, be extended to the first
anniversary of the applicable Incremental Term Loan Termination Date theretofore
in effect. The decision to agree or withhold agreement to any Termination Date
extension or Incremental Term Loan Termination Date extension, as applicable,
shall be at the sole discretion of each Lender in the applicable Class. The
Commitment and Advances of any Declining Lender in the applicable Class shall
terminate and be payable in full on the Termination Date or Incremental Term
Loan Termination Date, as applicable, in effect as to such Lender prior to
giving effect to any such extension (such Termination Date being called the
“Existing Termination Date” and such Incremental Term Loan

 

39



--------------------------------------------------------------------------------

Termination Date being called the “Existing Term Loan Termination Date”). The
principal amount of any outstanding Revolving Advances made by Declining Lenders
in the applicable Class, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the accounts of such Declining
Lenders hereunder, shall be due and payable on the Existing Termination Date,
and on the Existing Termination Date the Borrower shall also make such other
prepayments of its Revolving Borrowings as shall be required in order that,
after giving effect to the termination of the Revolving Commitments of, and all
payments to, such Declining Lenders pursuant to this sentence, the sum of the
aggregate Revolving Advances and the aggregate Letter of Credit Exposures shall
not exceed the aggregate Revolving Commitments. If, after making the prepayments
pursuant to the immediately preceding sentence the sum of the aggregate
Revolving Advances and the aggregate Letter of Credit Exposures exceed the
aggregate Revolving Commitments, then the Borrower shall immediately deposit
cash collateral in an account with the Agent, in the name of the Agent and for
the benefit of the Revolving Lenders and the Issuing Banks (such deposit to be
held by the Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement in accordance with
Section 2.03(h)(i)), in an amount such that, after giving effect to such cash
collateralization and the termination of the Revolving Commitments of, and all
payments to, the Declining Lenders in the applicable Class pursuant to the
preceding sentence, the sum of the aggregate Revolving Advances and the
aggregate Letter of Credit Exposures not cash collateralized in accordance with
this sentence shall not exceed the aggregate Revolving Commitments. The
principal amount of any outstanding Series of Incremental Term Loan Advances
made by Declining Lenders in the applicable Class, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Declining Lenders hereunder, shall be due and payable on the
Existing Incremental Term Loan Termination Date. Notwithstanding the foregoing
provisions of this Section 2.05(e), the Borrower shall have the right, pursuant
to Section 2.18(b), at any time prior to the Existing Termination Date or
Existing Incremental Term Loan Termination Date, as applicable, to replace a
Declining Lender in the applicable Class with a Lender or other financial
institution that will agree to a request for the extension of the Termination
Date or Incremental Term Loan Termination Date, as applicable, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Termination Date or
Incremental Term Loan Termination Date, as applicable, pursuant to this
Section 2.05(e) shall become effective unless (i) on the anniversary of the
Effective Date or effective date of the Incremental Term Loan Agreement, as
applicable, that immediately follows the date on which the Borrower delivers the
applicable request for extension of the Termination Date or Incremental Term
Loan Termination Date, as applicable, the conditions set forth in clauses
(a) and (b) of Section 3.02 shall be satisfied (with all references in such
clauses to a Borrowing being deemed to be references to such extension and
without giving effect to the first parenthetical in Section 3.02(a)) and the
Agent shall have received a certificate to that effect dated such date and
executed by the Chief Financial Officer or the Treasurer of the Borrower.

(f) Automatic Increases in the Aggregate Revolving Commitments. So long as no
Default shall have occurred and be continuing, the aggregate Revolving
Commitments shall be automatically increased (without the consent of the
Lenders) and Revolving Advances shall be made under such increased Revolving
Commitments from time to time in order to prepay the Incremental Term Loans to
the extent set forth in the applicable Incremental Term Loan Agreement in
accordance with Section 5.14(d). Upon any such increase, (i) each

 

40



--------------------------------------------------------------------------------

Incremental Term Lender’s Revolving Commitment shall be increased automatically
by the amount of the Incremental Term Loan made by such Incremental Term Lender
that is being prepaid on such date (or if such Incremental Term Lender is not
already a Lender with a Revolving Commitment, such Incremental Term Lender shall
become a Revolving Lender with a Revolving Commitment equal to the
aforementioned amount) and (ii) if any Revolving Advances are outstanding at the
time of such increase in the Revolving Commitments, the Borrower will prepay
(provided that any such prepayment shall be subject to Section 2.11) one or more
existing Revolving Advances in an amount necessary such that after giving effect
to the increase in the Revolving Commitments, each Revolving Lender will hold
its Pro Rata Share (as revised due to the increase in the Revolving Commitments)
of outstanding Revolving Advances. For the avoidance of doubt, no Revolving
Commitment or Pro Rata Share of any Lender other than Incremental Term Lenders
shall be subject to increase pursuant to this Section 2.05(f) or
Section 5.14(d).

SECTION 2.06. Interest on Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period, and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to (i) in the case of overdue principal of any Advance, 2% plus the rate
otherwise applicable to such Advance as provided in Section 2.06(a) or (ii) in
the case of any overdue interest, fees and other amounts, 2% plus the rate
applicable to Base Rate Revolving Advances as provided in clause (a)(i) of this
Section.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08

 

41



--------------------------------------------------------------------------------

or a notice of selection of an Interest Period pursuant to the terms of the
definition of “Interest Period,” the Agent shall give notice to the Borrower and
applicable Revolving Lenders or Incremental Term Lenders, as the case may be, of
the applicable Interest Period and the applicable interest rate determined by
the Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.07. Interest Rate Determination.

(a) Eurodollar Rate Inadequate. If, with respect to any Eurodollar Rate
Advances, Lenders of any Class having at least 66-2/3% of the sum of (i) in the
case of Revolving Lenders, the aggregate unpaid principal amount of the
Revolving Advances at such time plus the aggregate Letter of Credit Exposures at
such time and (ii) in the case of Incremental Term Lenders, the aggregate
outstanding principal amount of the applicable Series of Incremental Term Loans
at such time, notify the Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required
Revolving Lenders or Required Incremental Term Lenders, as the case may be, of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
applicable Class of Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders of the
applicable Class to make, or to Convert Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and such Lenders
that the circumstances causing such suspension no longer exist.

(b) Failure of Borrower to Select Interest Period. If the Borrower shall fail to
select the duration of any Interest Period for any Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
of the applicable Class and such Advances will automatically, on the last day of
the then existing Interest Period therefor, be deemed to be Eurodollar Rate
Advances with a one-month Interest Period.

(c) [Intentionally Omitted]

(d) Conversion Due to Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion for
Conversions into Eurodollar Rate Advances and on the date of the proposed
Conversion for conversions into Base Rate Advances and subject to the provisions
of Sections 2.07 and 2.13, Convert all Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than an aggregate

 

42



--------------------------------------------------------------------------------

amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
and no Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Eurodollar Rate Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.09. Mandatory Payments and Prepayments of Advances.

(a) Termination Date.

(i) On the Termination Date, the Borrower shall repay to the Agent for the
ratable account of the Revolving Lenders the aggregate principal amount of all
Revolving Advances then outstanding, together with accrued interest thereon to
the date of payment.

(ii) On the applicable Incremental Term Loan Termination Date and on any other
dates and in the amounts set forth in the respective Incremental Term Loan
Agreement, the Borrower shall repay to the Agent for the ratable account of the
applicable Incremental Term Lenders the aggregate outstanding principal amount
of all Incremental Term Loans of the applicable Series, together will accrued
interest thereon to the date of payment.

(b) Outstandings in Excess of Commitments. At any time that the aggregate
principal amount of Revolving Advances outstanding plus the aggregate Letter of
Credit Exposures exceeds the aggregate Revolving Commitments (an “Excess”),
including, without limitation, as a result of currency exchange rate
fluctuations with respect to Letters of Credit denominated in Alternative
Currencies, the Borrower shall immediately prepay to the Agent for the ratable
account of the Revolving Lenders, in whole or in part, a principal amount of
Revolving Advances comprising part of the same Borrowing(s) selected by the
Borrower that will eliminate the Excess, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
in the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Revolving Lenders in respect thereof
pursuant to Section 2.11; provided, further, that in the event an Excess remains
after prepayment in full of all of the Revolving Advances, the Borrower shall
immediately deposit cash collateral in an account with the Agent, in the name of
the Agent and for the benefit of the Revolving Lenders and the Issuing Banks
(such deposit to be held by the Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement in
accordance with Section 2.03(h)(i)), in an amount equal to such Excess.

SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon at least
two Business Days’ notice (in the case of Eurodollar Rate Advances) or upon
notice (in the case of Base Rate Advances) given on the date of such prepayment,
in each case received not later than 12:00 P.M. (New York City time) on such
date to the Agent stating the proposed date and aggregate principal amount of
the prepayment, which notice shall be irrevocable, and if such notice is given
the Borrower shall, prepay for the ratable account of the Lenders of the
applicable Class, in whole or in part, the outstanding principal amount of the
Advances comprising part of

 

43



--------------------------------------------------------------------------------

the same Borrowing(s), together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, that a notice of
prepayment of all outstanding Advances may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied; provided further, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders of the applicable Class in respect
thereof pursuant to Section 2.11. Any prepayment of Incremental Term Loans that
by their terms automatically increase the aggregate amount of the Revolving
Commitments upon any prepayment thereof in connection with a Permitted
Acquisition or capital expenditure, in accordance with Sections 2.05(f) and
5.14(d), in connection with such a Permitted Acquisition or capital expenditure,
shall, so long as no Default shall have occurred and be continuing, cause each
applicable Incremental Term Lender’s Revolving Commitments to be increased in
accordance with Section 2.05(f) and Revolving Advances to be made to the
Borrower in accordance with Section 5.14(d) in order to make such prepayment of
the Incremental Term Loans. Any prepayment of Incremental Term Loans shall be
applied first (x) to Incremental Term Loans in the applicable Series that by
their terms automatically increase the aggregate amount of the Revolving
Commitments upon any prepayment thereof in connection with a Permitted
Acquisition or capital expenditure, to be applied to such Incremental Term Loans
in the applicable Series in the order in which such Incremental Term Loans were
made, and then (y) to the remaining Incremental Term Loans in the applicable
Series.

SECTION 2.11. Funding Losses . If the Borrower makes any payment of principal
with respect to any Eurodollar Rate Advance or any Eurodollar Rate Advance is
Converted to a Base Rate Advance or continued as a Eurodollar Rate Advance for a
new Interest Period (pursuant to Article II or VI or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails (for a reason other than the failure of a Lender to make an Advance) to
borrow, prepay (except as otherwise permitted hereunder), Convert or continue
any Eurodollar Rate Advance after notice has been given to any Lender in
accordance with Section 2.02(a), 2.08 or 2.10 or pursuant to the terms of the
definition of “Interest Period,” the Borrower shall reimburse each Lender of the
applicable Class within 15 days after demand for any resulting loss or expense
incurred by it (or by an existing or prospective participant in the related
Advance), including (without limitation) any actual loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
anticipated profits and margin for the period after any such payment or
Conversion or failure to borrow, prepay, Convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

SECTION 2.12. Increased Costs.

(a) General. If, due to any Change in Law, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or of issuing or participating in any Letter of Credit
(excluding for purposes of this Section 2.12 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of any taxes described in

 

44



--------------------------------------------------------------------------------

Section 2.15(a)(i) or (ii)), then the Borrower shall from time to time, upon
written notice and written demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost, such increased
cost to be determined by such Lender using its customary methods therefor (and,
if such Lender uses from time to time more than one such method, the method
chosen for application hereunder shall be that method which most accurately
determines such increased cost); provided that no such amount shall be payable
with respect to any period commencing more than 150 days prior to the date such
Lender first notifies the Borrower of its intention to demand compensation
hereunder. A certificate as to the amount of such increased cost (demonstrating
in reasonable detail, the calculations used by such Lender to determine such
estimated increased cost), submitted to the Borrower and the Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

(b) Capital Adequacy. If any Lender reasonably determines that any Change in Law
affecting such Lender or any corporation controlling such Lender, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or the capital of any
corporation controlling such Lender, if any, as a consequence of this Agreement,
such Lender’s Commitment hereunder or the Advances made by such Lender, to a
level below that which such Lender or any corporation controlling such Lender
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of any corporation controlling such Lender
with respect to capital or liquidity requirements) then, upon written notice and
written demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time, additional amounts sufficient to compensate such Lender or such
corporation for any reduction suffered in light of such circumstances; provided
that no such amount shall be payable with respect to any period commencing more
than 150 days prior to the date such Lender first notifies the Borrower of its
intention to demand compensation hereunder. A certificate as to such amounts
(demonstrating in reasonable detail, the calculations used by such Lender to
determine such estimated increased cost) submitted to the Borrower and the Agent
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance of such Lender will automatically,
upon such demand, Convert into a Base Rate Advance, and (b) the obligation of
such Lender to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders in the applicable Class that the circumstances causing
such suspension no longer exist.

SECTION 2.14. Payments and Computations.

(a) General Provisions. The Borrower shall make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off, not later than
2:00 P.M. (New York City time) on the day when due in dollars to the Agent at
the Agent’s Account in

 

45



--------------------------------------------------------------------------------

same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or facility fees ratably,
based upon the respective Pro Rata Shares of the Lenders of the applicable Class
of Advances for which such payment relates (other than amounts payable pursuant
to Section 2.02(c), 2.05(d), 2.11, 2.12, 2.15 or 8.04(b)), to the Lenders of the
applicable Class for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any such
Lender to such Lender for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignor thereunder for amounts that have accrued
to but excluding the effective date of such assignment, and to the Lender
assignee for amounts that have accrued from and after the effective date of such
assignment.

(b) Basis of Calculation. All computations of facility fees and interest based
on the Base Rate shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate and Letter of Credit fees shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payments Due on Non-Business Days. Whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
facility fee, as the case may be; provided, however, that, if such extension
would cause (i) any payment to be made after the Termination Date or the
applicable Incremental Term Loan Termination Date, as applicable or (ii) payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Agent Entitled to Assume Payments Made. Unless the Agent shall have received
notice from the Borrower prior to the date on which any payment is due to any or
all of the Lenders hereunder that the Borrower will not make such payment in
full, the Agent may assume that the Borrower has made such payment in full to
the Agent on such date and the Agent may, in reliance upon such assumption,
cause to be distributed to each applicable Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Agent, each applicable Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(e) Order of Application. Except as otherwise specified in this Agreement
(including Section 6.02 hereof) if at any time insufficient funds are received
by and available to the Agent to pay fully all amounts of principal,
unreimbursed Letter of Credit Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of

 

46



--------------------------------------------------------------------------------

interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal of the Advances and unreimbursed
Letter of Credit Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
Letter of Credit Disbursements then due to such parties.

(f) Application of Funds to Lender’s Obligations. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02(d), 2.03(d),
2.03(e), 2.05(d) or 2.14(e), then the Agent may, in its discretion
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the Agent in
its discretion.

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower to
or for the account of any Lender, the Agent or any other Person hereunder or
under the Notes or any other documents to be delivered hereunder shall be made,
in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender, the
Agent or such other Person, (i) taxes imposed on (or measured by) its overall
net income, net profits or net worth, and franchise or similar taxes, by the
United States of America or by the jurisdiction under the laws of which such
Lender, the Agent or such other Person (as the case may be) is organized or is
otherwise doing business, or any political subdivision thereof and, in the case
of each Lender, taxes imposed on (or measured by), in whole or in part, its
overall net income, net profits or net worth, and franchise or similar taxes, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (including, without limitation, any withholding of taxes
described in this Section 2.15(a)(i) that is treated under applicable law as a
prepayment of taxes), (ii) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which such
Person is located, (iii) any taxes imposed as a result of such Person’s willful
misconduct, (iv) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. withholding tax that is
imposed on amounts payable to such Lender by any law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section 2.15(a), (v) any U.S. federal
withholding taxes imposed under FATCA, (vi) in the case of an Agent, any U.S.
withholding tax that is imposed on amounts payable to such Agent by any law in
effect at the time such Agent becomes a party to this Agreement solely as a
result of such Agent being organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia, (vii) taxes
attributable to its failure to comply with Section 2.15(f), (g), (i) or (j) and
(viii) any interest, penalties or additions to tax imposed on any taxes
described in

 

47



--------------------------------------------------------------------------------

Sections 2.15(a)(i), (ii), (iii), (iv) or (v) (all such taxes, levies, imposts,
deductions, charges or withholdings and liabilities with respect thereto not
excluded under Section 2.15(a)(i), (ii), (iii), (iv), (v), (vi), (vii) or
(viii) in respect of payments hereunder or under the Notes or any other
documents to be delivered hereunder being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
from or in respect of any sum payable hereunder or under any Note or any other
documents to be delivered hereunder to any Lender or the Agent, (i) to the
extent such deduction is for Taxes or Other Taxes (as hereinafter defined), the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions for
Taxes or Other Taxes been made, (ii) the Borrower (as applicable) shall make
such deductions and (iii) the Borrower (as applicable) shall timely pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.18) that would not have been imposed but for a
present or former connection between any Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder) (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount, without duplication, of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.

(d) As soon as practicable after any payment of Taxes or Other Taxes pursuant to
this Section 2.15, the Borrower shall furnish to the Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent that such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Agent.

(e) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for any taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority that are attributable to such Lender and
that are payable or paid by

 

48



--------------------------------------------------------------------------------

the Agent in connection with this Agreement or any Note or any other documents
to be delivered hereunder, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto (but only to the extent that the
Borrower has not already indemnified the Agent for such taxes and other
liabilities and without limiting the obligation of the Borrower to do so),
whether or not such taxes or other liabilities were correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any Note or any other documents to be delivered hereunder or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made hereunder or under the Notes or any other
documents to be delivered hereunder shall deliver to the Borrower and the Agent,
at the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(g),
(h) and (i) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Each Lender that is not a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”), shall, to
the extent it is legally entitled to do so, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Agent (but only so long
as such Lender remains lawfully able to do so), provide each of the Agent and
the Borrower with (i) two duly completed and properly executed originals of
United States Internal Revenue Service Forms W-8BEN or W-8ECI or any applicable
successor form, as the case may be, certifying that such Foreign Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes, (ii) in the case of a Foreign
Lender claiming exemption from United States federal withholding tax under
Section 881(c) of the Internal Revenue Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit F-1 and
two duly completed and properly executed originals of United States Internal
Revenue Service Form W-8BEN, or any applicable successor form, or (iii) to the
extent such Foreign Lender is not the beneficial owner, two duly completed and
properly executed originals of United States Internal Revenue Service Form
W-8IMY, accompanied by United States Internal Revenue Service Forms W-8ECI,
W-8BEN or W-9, a statement substantially in the form of Exhibit F-3 or F-4,
and/or other certification documents from each beneficial owner,

 

49



--------------------------------------------------------------------------------

as applicable; provided that if such Foreign Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a statement substantially in
the form of Exhibit F-2 on behalf of each such direct and indirect partner.

(h) If a payment made to a Lender hereunder or under the Notes or any other
documents to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(i) Each Lender and Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (other than persons that are
corporations or otherwise exempt from United States backup withholding tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law,
to each of the Borrower and the Agent (as applicable) two original properly
completed and duly executed United States Internal Revenue Service Forms W-9 or
any successor form, certifying that such Person is exempt from United States
backup withholding tax on payments made hereunder.

(j) Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(f), (g), (h) or (i) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(k) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document described in Section 2.15(g) or (i) (other than if such failure
is due to a change in law occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under
Section 2.15(g) or (i)), such Lender shall not be entitled to increased payments
or indemnification under Section 2.15(a) or (c) with respect to taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such taxes or Other Taxes).

(l) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this

 

50



--------------------------------------------------------------------------------

Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made by such indemnifying
party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (l) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (l), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (l) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.

(m) For purposes of this Section 2.15, the term “Lender” includes any Issuing
Bank.

Nothing contained in this Section 2.15 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or funded participations in
Letter of Credit Disbursements resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Advances and participations in
Letter of Credit Disbursements and accrued interest thereon than the proportion
received by any other Lender of the applicable Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Advances and participations in Letter of Credit Disbursements of other
Lenders of the applicable Class to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders of the applicable Class ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.16 shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances or participations in Letter of Credit Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.16 shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

51



--------------------------------------------------------------------------------

SECTION 2.17. Notes. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the Agent, a
Revolving Note or an Incremental Term Note, as applicable, payable to the order
of such Lender.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Advances or Letter of Credit Disbursements
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lender. If (i) any Lender requests, or provides notice to the
Borrower that it intends to request, compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender becomes a
Non-Consenting Lender or (v) any Lender becomes a Declining Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 8.07), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal amount of its Advances and
funded participations in Letter of Credit Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal, funded participations and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a material reduction in such compensation or
payments, (D) in the case of any such assignment resulting from the status of
such Lender as a Non-Consenting Lender, such assignment, together with any
assignments by other Non-Consenting Lenders, will enable the Borrower to obtain
sufficient consents to cause the applicable amendment, modification or waiver to
become effective and (E) in the case of any such assignment resulting from the
status of such Lender as a Declining Lender, the assignee of such Declining
Lender is a Consenting Lender. A Lender shall not be required to make any such

 

52



--------------------------------------------------------------------------------

assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.04(a);

(b) the unpaid principal amount of Revolving Advances and the Letter of Credit
Exposure and the Incremental Term Loans and/or Incremental Term Commitments, as
applicable, of such Defaulting Lender shall not be included in determining
whether the Required Lenders, the Required Revolving Lenders or the Required
Incremental Term Lenders, as applicable, have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in Section 8.01 for which the consent of such Lender or
each Lender directly and adversely affected thereby is required;

(c) if any Letter of Credit Exposure exists at the time such Revolving Lender
becomes a Defaulting Lender then:

(i) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Revolving Lenders in accordance
with their respective Pro Rata Shares but only to the extent that (x) the sum of
all non-Defaulting Revolving Lenders’ unpaid principal amount of Revolving
Advances plus such Defaulting Lender’s Letter of Credit Exposure does not exceed
the total of all non-Defaulting Revolving Lenders’ Revolving Commitments as in
effect at the time of such reallocation and (y) the conditions set forth in
Section 3.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s Letter
of Credit Exposure in an amount equal to the aggregate amount of the
unreallocated obligations of such Defaulting Lender in accordance with the
procedures set forth in Section 2.03(h)(i) for so long as such Letter of Credit
Exposure is outstanding; provided that neither any such reallocation (partial or
otherwise) described in clause (i) above or this clause (ii), nor any payment by
a non-Defaulting Revolving Lender pursuant thereto will constitute a waiver or
release of any claim the Borrower, the Agent, the Issuing Banks or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a non-Defaulting Revolving Lender;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not

 

53



--------------------------------------------------------------------------------

be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

(iv) if the Letter of Credit Exposures of the non-Defaulting Revolving Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.04(b) shall be adjusted in accordance
with such non-Defaulting Revolving Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender under Section 2.04(a) (solely with
respect to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such Letter of Credit Exposure) and Letter of Credit participation
fees payable under Section 2.04(b)(i) with respect to such Defaulting Lender’s
Letter of Credit Exposure shall be payable to the Issuing Banks, ratably based
on the portion of such Letter of Credit Exposure attributable to Letters of
Credit issued by each Issuing Bank, until and to the extent that such Letter of
Credit Exposure is reallocated and/or cash collateralized pursuant to clause
(i) or (ii) above; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Letter of Credit
Commitments of the non-Defaulting Revolving Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.19(c)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Revolving Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

If a Bankruptcy Event with respect to any Lender Parent of a Revolving Lender
shall occur following the date hereof and for so long as such event shall
continue, no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless such Issuing Bank shall have entered into arrangements
with the Borrower or such Revolving Lender, reasonably satisfactory to the
Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Agent, the Borrower and each Issuing Bank each agree that
a Defaulting Lender has adequately remedied all matters that caused any such
Revolving Lender to be a Defaulting Lender, then the Letter of Credit Exposures
of the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Letter of Credit Commitment and on such date such Revolving
Lender shall purchase at par such of the Revolving Advances of the other
Revolving Lenders as the Agent shall determine may be necessary in order for
such Revolving Lender to hold such Revolving Advances in accordance with its Pro
Rata Share, whereupon such Revolving Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such
Revolving Lender was a Defaulting Lender; and provided further that no change
hereunder from Defaulting Lender to Revolving Lender will constitute a

 

54



--------------------------------------------------------------------------------

waiver or release of any claim the Borrower, the Agent, the Issuing Banks or any
other Revolving Lender may have arising from such Revolving Lender’s having been
a Defaulting Lender.

SECTION 2.20. Incremental Term Loans.

(a) The Borrower shall have the right from time to time during the term of this
Agreement, and subject to the terms and conditions set forth in this
Section 2.20, to request in writing incremental term loans (the “Incremental
Term Loans”) be made under this Agreement by Incremental Term Lenders pursuant
to one or more Incremental Term Loan Agreements, which Incremental Term Loans
may or may not by their terms, at the election of the Borrower, automatically
increase the aggregate amount of the Revolving Commitments of the Incremental
Term Lenders upon any prepayment thereof in connection with a Permitted
Acquisition or capital expenditure as provided in Sections 2.05(f) and 5.14(d);
provided that no such Incremental Term Loan may by its terms provide for an
automatic increase in the aggregate amount of the Revolving Commitments if the
sum of (x) the aggregate principal amount of such Incremental Term Loans, plus
(y) the aggregate principal amounts of any other Incremental Term Loans made
under this Agreement that by their terms automatically increase the aggregate
amount of the Revolving Commitments upon any prepayment thereof in connection
with a Permitted Acquisition or capital expenditure as provided in Sections
2.05(f) and 5.14(d), plus (z) the aggregate amount of Commitment Increases then
in effect, shall exceed $350,000,000. Such notice to the Agent shall set forth
the date on which such Incremental Term Loans are requested to be made (which
shall not be less than three (3) Business Days nor more than 60 days after the
date of such notice (which time periods may be modified or waived at the
discretion of the Agent)) and include the applicable completed Incremental Term
Loan Agreement for such Incremental Term Loans as an attachment thereto. Each
request by the Borrower for an Incremental Term Loan that automatically
increases the aggregate amount of the Revolving Commitments upon any prepayment
thereof in connection with a Permitted Acquisition or capital expenditure as
provided in Sections 2.05(f) and 5.14(d), is subject to the consent of the Agent
and each Issuing Bank (such consent not to be unreasonably withheld, delayed or
conditioned) as to the identity of each Incremental Term Lender, but no consent
of any Lender (other than any Lender providing an Incremental Term Loan pursuant
to such request) is required to be obtained in connection with any such request.

(b) Any such Incremental Term Loans shall be made, at the option of the
Borrower, by (x) one or more existing Lenders and/or (y) one or more financial
institutions that is not an existing Lender (any such Lender or financial
institution referred to in this Section 2.20(b) being called an “Incremental
Term Lender”); provided that any such Lender or financial institution (A) may
not be an Ineligible Assignee, (B) must have an Incremental Term Loan of at
least $5,000,000 unless otherwise agreed to by the Agent and the Borrower and
(C) must become an Incremental Term Lender under this Agreement by execution and
delivery of an Incremental Term Loan Agreement; provided, further, that no
Lender shall be required to become an Incremental Term Lender and any Lender or
financial institution approached to provide an Incremental Term Loan may elect
or decline, in its sole discretion, to provide such Incremental Term Loan.

 

55



--------------------------------------------------------------------------------

(c) The Borrower and each Incremental Term Lender that has agreed to provide an
Incremental Term Loan pursuant to such request shall execute and deliver to the
Agent an Incremental Term Loan Agreement and such other documentation as the
Agent shall reasonably specify to provide for the requested Incremental Term
Loans.

(d) Notwithstanding the foregoing, no Incremental Term Loan Agreement shall
become effective and no Incremental Term Loans shall be provided under this
Section 2.20 unless:

(i) no Default or Event of Default shall exist at the time of the request or at
the time of the making of the proposed Incremental Term Loans;

(ii) all conditions precedent for a Borrowing set forth in Section 3.02(a) have
been satisfied;

(iii) the Borrower shall have provided Cash Collateral as required pursuant to
Section 5.14 hereof and the Agent shall have received copies of the Collateral
Documents or any amendments thereto that the Agent shall deem reasonably
necessary, signed, to the extent applicable, by each of the parties thereto (or,
in the case of any party as to which an executed counterpart shall not have been
received, receipt by the Agent of telegraphic, telecopy, electronic
communication or other written confirmation from such party of execution of a
counterpart thereof by such party), in each case in form and substance
reasonably satisfactory to the Agent;

(iv) the Agent shall have received customary legal opinions, resolutions and
closing certificates and other documentation as it shall reasonably request, in
each case in form and substance reasonably satisfactory to the Agent; and

(v) to the extent requested by any Incremental Term Lender making an Incremental
Term Loan, the Borrower shall have executed and delivered promissory notes in
favor of such Incremental Term Lenders evidencing such Incremental Term Loans,
in form and substance reasonably satisfactory to such Incremental Term Lenders
and the Agent.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied.

(a) The Existing Credit Agreement shall have been terminated, all amounts
outstanding thereunder shall have been paid, and all letters of credit issued
(other than Existing Letters of Credit) thereunder shall have been terminated or
collateralized by cash to the satisfaction to the issuers of such letters of
credit.

(b) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

 

56



--------------------------------------------------------------------------------

(i) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Agent of telegraphic, telecopy, electronic communication or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(ii) the Notes to the order of the Lenders, respectively, requesting same;

(iii) (A) an opinion of the internal legal counsel to the Borrower, in a form
reasonably satisfactory to the Agent, and (B) an opinion of Skadden, Arps,
Slate, Meagher & Flom, LLP, special counsel the Borrower, in a form reasonably
satisfactory to the Agent;

(iv) certified copies of the resolutions of the Board of Directors or similar
governing body of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) and the General Partner (in its capacity as general partner of the
Borrower) approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate or other similar action and governmental
approvals, if any, with respect to this Agreement and the Notes;

(v) a certificate signed by the Chief Financial Officer or the Treasurer of the
Ultimate General Partner (in its capacity as general partner of the General
Partner, in its capacity as general partner of the Borrower), dated the
Effective Date, to the effects set forth in clauses (a) and (b) of Section 3.02;

(vi) a certificate of the Secretary or an Assistant Secretary of the Ultimate
General Partner (in its capacity as general partner of the General Partner, in
its capacity as general partner of the Borrower) certifying the names and true
signatures of the officers of the Ultimate General Partner (in its capacity as
general partner of the General Partner, in its capacity as general partner of
the Borrower) authorized to sign this Agreement and the Notes and the other
documents to be delivered hereunder; and

(vii) all documents the Agent may have reasonably requested prior to the date
hereof relating to the existence of the Borrower, the corporate authority for
and the validity of this Agreement and the Notes, and any other matters relevant
hereto.

(c) The Agent and the Joint Lead Arrangers shall have received all fees and
other amounts due and payable to them on or prior to the Effective Date,
including reimbursement or payment of all reasonable and invoiced out-of-pocket
fees, charges and expenses of a single counsel and of a single local counsel to
the Agent and the Joint Lead Arrangers in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and such
other counsel retained with the Borrower’s prior written consent (such consent
not to be unreasonably withheld or delayed), required to be reimbursed or paid
by the Borrower hereunder.

(d) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

57



--------------------------------------------------------------------------------

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance or Extension. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, and the obligation of each Issuing Bank to issue or
to extend the expiry date of a Letter of Credit, shall be subject to the
conditions precedent that the Effective Date shall have occurred or shall occur
simultaneously with such Borrowing, issuance or extension and on the date of
such Borrowing or Letter of Credit issuance or extension the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance, and the acceptance by the Borrower of the
proceeds of any such Borrowing, shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing, or such issuance or
extension of a Letter of Credit, such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in Section 4.01(d)(iii), Section 4.01(f) and
Section 4.01(g) (provided that, in the case of Section 4.01(g), the exception
shall apply solely with respect to Environmental Laws), each of which shall be
made only on and as of the Effective Date) are correct on and as of the
Effective Date and are correct in all material respects (except for those
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which shall be correct in all respects) on the
date of such Borrowing or Letter of Credit issuance or extension, before and
after giving effect to such Borrowing and the application of the proceeds
thereof or to such Letter of Credit issuance or extension, as though made on and
as of such date (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date); and

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from the issuance or
extension of such Letter of Credit, that constitutes a Default or an Event of
Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. The Borrower represents and warrants that:

(a) Organization and Power. The Borrower is duly organized, validly existing and
in good standing under the laws of Delaware and has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted and is duly qualified to do business
in each jurisdiction where such qualification is required, except where the
failure so to qualify would not have a Material Adverse Effect.

(b) Company and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s limited partnership powers, have been duly authorized by
all necessary limited partnership action, and do not (i) require any action by
or in respect of, or filing with, any governmental body, agency or official,
(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of limited partnership or agreement

 

58



--------------------------------------------------------------------------------

of limited partnership of the Borrower, (iii) contravene, or constitute a
default under, any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower, except to the extent such contravention or
default could not reasonably be expected to have a Material Adverse Effect or
(iv) result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Restricted Subsidiaries, other than any Lien that is
required by this Agreement.

(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and each Note, if and when executed and delivered in accordance
with this Agreement, will constitute a valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency or similar laws affecting
creditors rights generally and by general principles of equity.

(d) Financial Information.

(i) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2010 and the related consolidated statements of
income, cash flows, capitalization and retained earnings for the fiscal year
then ended, reported on by Deloitte & Touche LLP, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

(ii) The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of March 31, 2011 and June 30, 2011, and the
related unaudited consolidated statements of income and cash flows for the three
and six months then ended, respectively, fairly present, in conformity with
GAAP, the consolidated financial position of the Borrower and its consolidated
Subsidiaries as of such dates and their consolidated results of operations and
changes in financial position for such three-month and six-month period, subject
to normal year-end adjustments and the absence of footnotes.

(iii) There has been no Material Adverse Change since December 31, 2010.

(e) Regulation U. The Borrower and the Consolidated Subsidiaries are not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing or
any Letter of Credit will be used, whether directly or indirectly, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any such case that would cause a
violation of such Regulation U. Not more than 25% of the value of the assets of
the Borrower and the Consolidated Subsidiaries is represented by margin stock.

(f) Litigation. Except as disclosed in the Borrower’s annual report on Form 10-K
for the fiscal year ended December 31, 2010, and the Borrower’s quarterly
reports on Form 10-Q for the fiscal quarters ended March 31, 2011 and June 30,
2011, there is no action, suit or proceeding (including, without limitation, any
Environmental Action) pending against, or to the

 

59



--------------------------------------------------------------------------------

knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Restricted Subsidiaries before any court or arbitrator or any
governmental body, agency or official that would be likely to be decided
adversely to the Borrower or such Subsidiary and, as a result, have a Material
Adverse Effect.

(g) Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) non-compliance would
not have a Material Adverse Effect or (ii) the necessity of compliance therewith
is contested in good faith by appropriate proceedings.

(h) Taxes. The Borrower and its Restricted Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Restricted
Subsidiary except (i) where nonpayment or failure to file would not have a
Material Adverse Effect or (ii) where the same are contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of the
Borrower and its Restricted Subsidiaries in respect of taxes or other
governmental charges are, in the opinions of the Borrower, adequate.

(i) Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

(j) Disclosure. Neither the Information Memorandum (including the information
incorporated therein by reference) nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of the Borrower, to the Agent or any Lender in connection with the negotiation
of this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when so furnished, contains
any material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time prepared.

(k) Unrestricted Subsidiaries. As of the Effective Date, there are no
Unrestricted Subsidiaries.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in

 

60



--------------------------------------------------------------------------------

comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with the requirements of the Securities and Exchange
Commission by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ended September 30, 2011, a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments) as to fairness of
presentation, application of GAAP and consistency by an Approved Officer;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.12(a)
on the date of such financial statements and (ii) stating whether any Default or
Event of Default exists on the date of such certificate and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto;

(d) within five days after any officer of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) with responsibility relating thereto obtains knowledge
of any Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of an Approved Officer setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that the Borrower shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or has knowledge that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization or “critical status” (within the meaning of Section 305 of
ERISA), is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 430 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under

 

61



--------------------------------------------------------------------------------

Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Material Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Material Plan or makes any amendment to any Material Plan
that, in each case, has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of the Borrower and its consolidated Subsidiaries
(including, if requested, information as to the Borrower and the Consolidated
Subsidiaries on a stand-alone basis) as the Agent, at the request of any Lender,
may reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted by the Borrower on the Securities and Exchange
Commission website on the Internet at sec.gov/edaux/searches.htm, on the
Borrower’s IntraLinks site at intralinks.com or on another website identified in
a notice provided to the Lenders and accessible by the Lenders without charge.

SECTION 5.02. Payment of Taxes. The Borrower will pay and discharge, and the
Borrower will cause each Restricted Subsidiary to pay and discharge, at or
before maturity, all their tax liabilities, except where (i) nonpayment or
failure to file would not have a Material Adverse Effect or (ii) the same may be
contested in good faith by appropriate proceedings, and the Borrower will
maintain, and the Borrower will cause each Restricted Subsidiary to maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) The Borrower will keep, and the Borrower will cause each Material Restricted
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b) The Borrower will, and the Borrower will cause each of its Material
Restricted Subsidiaries to, maintain (either in the name of the Borrower or in
such Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by the Borrower or any such
Material Restricted Subsidiary shall not be deemed a violation of this covenant
to the extent that such self-insurance is consistent with reasonable and prudent
business practice; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.

 

62



--------------------------------------------------------------------------------

SECTION 5.04. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and the Borrower will cause each Material
Restricted Subsidiary to preserve, renew and keep in full force and effect their
respective corporate or other legal existence and their respective rights,
privileges and franchises material to the normal conduct of their respective
businesses; provided that nothing in this Section 5.04 shall prohibit (i) any
transaction permitted by Section 5.09 or (ii) the termination of any right,
privilege or franchise of the Borrower or any Material Restricted Subsidiary or
of the corporate or other legal existence of any Material Restricted Subsidiary
or the change in form of organization of the Borrower or any Material Restricted
Subsidiary if the Borrower in good faith determines that such termination or
change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, in the case of a change in the form of
organization of the Borrower, the Agent has consented thereto (such consent not
to be unreasonably withheld or delayed).

SECTION 5.05. Compliance with Laws. The Borrower will comply, and the Borrower
will cause each Restricted Subsidiary to comply, in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a Material Adverse Effect or
(ii) the necessity of compliance therewith is contested in good faith by
appropriate proceedings.

SECTION 5.06. Books and Records. The Borrower will keep, and the Borrower will
cause each Material Restricted Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all financial
transactions in relation to its business and activities in accordance with its
customary practices; and the Borrower will permit, and the Borrower will cause
each Material Restricted Subsidiary to permit, representatives of any Lender at
such Lender’s expense (accompanied by a representative of the Borrower, if the
Borrower so desires) to visit any of their respective properties, to examine any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants, all upon such reasonable notice, at such reasonable times
and as often as may reasonably be desired provided that such visits shall not
occur more than one time per year unless an Event of Default has occurred and is
continuing.

SECTION 5.07. [Intentionally Omitted].

SECTION 5.08. Negative Pledge. The Borrower will not, and the Borrower will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
on any asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement granted by the Borrower or any
Restricted Subsidiary and securing Indebtedness or other obligations outstanding
on the date of this Agreement;

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Restricted Subsidiary
and not created in contemplation of such event;

 

63



--------------------------------------------------------------------------------

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation of such
acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien otherwise permitted by
any of the foregoing clauses of this Section 5.08; provided that the principal
amount of such Indebtedness or the amount of such other obligation, as
applicable, is not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(j) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of business of the Borrower or such Restricted Subsidiary that
(i) do not secure Indebtedness, (ii) do not secure obligations in an aggregate
amount exceeding

 

64



--------------------------------------------------------------------------------

$25,000,000 at any time at which Investment Grade Status does not exist as to
the Borrower, and (iii) do not in the aggregate materially detract from the
value of the assets of the Borrower or such Restricted Subsidiary or materially
impair the use thereof in the operation of its business;

(m) Liens required pursuant to the terms of this Agreement;

(n) Liens on Permitted Cash Collateral securing only Cash Collateralized Term
Loans;

(o) Liens on and pledges of the Equity Securities of any joint venture owned by
the Borrower or any Restricted Subsidiary (other than any such joint venture
that is a Consolidated Subsidiary) to the extent securing Indebtedness of such
joint venture that is non-recourse to the Borrower or any Restricted Subsidiary;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;

(q) Liens incurred in the ordinary course of business to secure liability for
premiums to insurance carriers or to maintain self-insurance;

(r) Liens in favor of the Borrower or any of its wholly-owned Restricted
Subsidiaries;

(s) rights of first refusal entered into in the ordinary course of business;

(t) any letter of credit issued for the account of the Borrower or any of its
Affiliates to secure Indebtedness under tax free financings; and

(u) Liens not otherwise permitted by the foregoing clauses of this Section 5.08
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets; provided, for the purposes of
this Section 5.08(u), with respect to any such secured Indebtedness of a
non-wholly owned Subsidiary of the Borrower with no recourse to the Borrower or
any wholly-owned Subsidiary thereof, only that portion of such Indebtedness
reflecting the Borrower’s pro rata ownership interest therein shall be included
in calculating compliance herewith.

SECTION 5.09. Consolidations, Mergers and Dispositions of Assets.

(a) The Borrower will not (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any Person; provided that the Borrower may
merge with another Person if the Borrower is the entity surviving such merger
and, after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing.

 

65



--------------------------------------------------------------------------------

(b) The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of 5.09(a)) or sell all or
substantially all of their respective assets (except to the Borrower or another
Restricted Subsidiary) if, after giving effect thereto, (i) any Event of Default
or Default shall have occurred and be continuing or (ii) such consolidation,
merger or sale of assets, taken as a whole together with all other
consolidations, mergers and sales of assets by the Borrower and its Restricted
Subsidiaries since the Effective Date, shall result in the disposition by the
Borrower and its Restricted Subsidiaries of assets in an amount that would
constitute all or substantially all of the consolidated assets of the Borrower
and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as of the most recently completed fiscal quarter.

SECTION 5.10. Use of Proceeds. The proceeds of the Revolving Advances made under
this Agreement will be used by the Borrower (a) to repay amounts outstanding
under the Existing Credit Agreement and (b) for its and its Subsidiaries’
general company purposes, including liquidity support for outstanding commercial
paper and acquisitions. The proceeds of any Incremental Term Loans will be used
by the Borrower for the purposes set forth in the applicable Incremental Term
Loan Agreement. None of such proceeds will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System.

SECTION 5.11. Transactions with Affiliates. The Borrower will not, and the
Borrower will not permit any Restricted Subsidiary to, directly or indirectly,
pay any funds to or for the account of, make any investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect, any transaction with, any Affiliate (other than the
Borrower or a Restricted Subsidiary) unless such transaction is on terms and
conditions reasonably fair to the Borrower or such Restricted Subsidiary in the
good faith judgment of the Borrower; provided that the foregoing provisions of
this Section 5.11 shall not prohibit the Borrower and each Restricted Subsidiary
from (i) declaring or making any lawful distribution so long as, after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or result therefrom, (ii) issuing and maintaining letters of credit,
guaranties and sureties as contingent obligations on behalf of Affiliates,
(iii) making any Permitted Drop-Down Acquisition, (iv) any transaction permitted
by Section 5.09(a) or by either of the parenthetical provisions in
Section 5.09(b) or (v) engaging in any transaction with an Affiliate if such
transaction has been approved by the Conflicts Committee.

SECTION 5.12. Consolidated Leverage Ratio.

(a) The Consolidated Leverage Ratio, as at the end of each fiscal quarter of the
Borrower (beginning with the fiscal quarter ending September 30, 2011), shall be
less than or equal to 5.00 to 1.0; provided that subsequent to the consummation
of a Qualified Acquisition, the Consolidated Leverage Ratio, as at the end of
the three consecutive fiscal quarters following such Qualified Acquisition,
shall be less than or equal to 5.50 to 1.0.

(b) For purposes of calculating compliance with the financial covenant set forth
in Section 5.12(a):

 

66



--------------------------------------------------------------------------------

(i) with respect to all Permitted Acquisitions subsequent to the Effective Date,
Consolidated EBITDA with respect to such newly acquired assets shall be
calculated on a pro forma basis as if such acquisition had occurred at the
beginning of the applicable twelve month period of determination; provided, that
with respect to all Permitted Acquisitions with limited or no prior operating
history (or with a prior operating history that does not reliably indicate
future operating results), Consolidated EBITDA shall be deemed to be the amount
approved by the Agent as the projected Consolidated EBITDA of the Borrower and
its Subsidiaries attributable to such Permitted Acquisition for the first
twelve-month period following such Permitted Acquisition (such amount to be
determined based on customer contracts relating to such Permitted Acquisition,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, oil and gas reserve
and production estimates, commodity price assumptions and other reasonable
factors deemed appropriate by Agent); and

(ii) Consolidated EBITDA may include, at the Borrower’s option, any Qualified
Project EBITDA Adjustments as provided in the definition thereof.

SECTION 5.13. Designation of Subsidiaries. The Board of Directors or similar
governing body of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default or
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a pro forma basis, with Section 5.12(a) (as though the
effective date of such designation were the last day of a fiscal quarter of the
Borrower) and, as a condition precedent to the effectiveness of such
designation, the Borrower shall deliver to the Agent a certificate of the Chief
Financial Officer, Treasurer or Controller of the Ultimate General Partner (in
its capacity as general partner of the General Partner, in its capacity as
general partner of the Borrower) setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (iv) no Subsidiary of an Unrestricted Subsidiary may be
designated as a Restricted Subsidiary, (v) no Subsidiary that owns any Equity
Securities or Indebtedness of, or owns or holds any Lien on, any property of the
Borrower or any Restricted Subsidiary (other than any Subsidiary of the
Subsidiary to be so designated), may be designated an Unrestricted Subsidiary,
(vi) each Subsidiary to be so designated as an Unrestricted Subsidiary, and its
Subsidiaries, has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
or other creditor has recourse to any assets of the Borrower or any Restricted
Subsidiary other than the Equity Securities in such Unrestricted Subsidiary and
its Subsidiaries, and (vii) no primary operating Subsidiary of the Borrower may
be designated as an Unrestricted Subsidiary. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time. If, at any time, any Unrestricted Subsidiary fails to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter
automatically cease to be an Unrestricted Subsidiary and shall constitute a
Restricted Subsidiary for all purposes of this

 

67



--------------------------------------------------------------------------------

Agreement, and (among other things) any Indebtedness and Liens of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date.

SECTION 5.14. Cash Collateral.

(a) The Borrower shall, prior to the initial borrowing of any Incremental Term
Loans, establish one or more Cash Collateral Accounts and enter into one or more
Account Control Agreements and shall thereafter maintain such Cash Collateral
Accounts and keep the Account Control Agreements in full force and effect at all
times that any portion of the Incremental Term Loans shall remain outstanding.

(b) The Borrower shall, at all times, maintain Cash Collateral in the Cash
Collateral Accounts with a value greater than or equal to the following (the
“Required Collateral Amount”): the greater of (i) the aggregate outstanding
principal amount of all Incremental Term Loans made under this Agreement
pursuant to Section 2.20 and (ii) such other amount agreed to by the Incremental
Term Lenders and the Borrower in any Incremental Term Loan Agreement.

(c) If, at any time, the Required Collateral Amount for any Series of
Incremental Term Loans exceeds the value of the Cash Collateral for such Series
of Incremental Term Loans, the Borrower shall immediately deposit additional
Cash Collateral into the appropriate Cash Collateral Account to eliminate such
excess. In accordance with the terms of the applicable Account Control
Agreements, the Borrower shall direct the investment of items deposited into the
applicable Cash Collateral Account. The Borrower shall treat all income, gains
or losses from the investment of items in the Cash Collateral Accounts as its
own income or loss, and the Agent and the Lenders shall have no liability for
any such gain or loss.

(d) The Borrower shall be permitted to liquidate and/or withdraw Cash Collateral
from any Cash Collateral Account to fund a Permitted Acquisition or capital
expenditure; provided, that concurrently with such liquidation or withdrawal
(i) if the terms of the Incremental Term Loans secured by such Cash Collateral
provide that the aggregate amount of the Revolving Commitments shall
automatically increase pursuant to Section 2.05(f) upon any prepayment of such
Incremental Term Loans in connection with a Permitted Acquisition or capital
expenditure, then the Revolving Commitments of the applicable Incremental Term
Lenders shall be automatically increased (without the consent of the Lenders),
(ii) in connection with any automatic increase in the Revolving Commitments
pursuant to clause (i) above, a Revolving Advance shall be made by the Revolving
Lenders (including by the applicable Incremental Term Lenders) to the Borrower,
(iii) the proceeds of such Revolving Advance made pursuant to clause (ii) above,
or other cash, shall be applied by the Borrower to prepay the principal amount
of the applicable Incremental Term Loans in an amount equal to the amount of
Cash Collateral liquidated or withdrawn, and (iv) after such liquidation or
withdrawal, the value of the Cash Collateral shall be greater than or equal to
the Required Collateral Amount, as calculated after giving effect of such
prepayment of the Incremental Term Loans. In the event that the Borrower shall
elect to make such a withdrawal, the Agent shall direct the applicable
Intermediary to liquidate the applicable Cash Collateral and remit the proceeds
to the Borrower.

(e) If, at the end of any fiscal quarter of the Borrower, the value of the Cash
Collateral exceeds the Required Collateral Amount, then, upon the request of the
Borrower,

 

68



--------------------------------------------------------------------------------

provided no Default or Event of Default has occurred and is continuing, the
Agent shall direct the applicable Intermediary to pay and transfer to the
Borrower cash, to the extent available, from the appropriate Cash Collateral
Account in an amount equal to such excess.

(f) To secure the prompt payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Incremental Term Loans made under this
Agreement pursuant to Section 2.20, the Borrower hereby grants to the Agent, for
the ratable benefit of the Incremental Term Lenders providing such Incremental
Term Loans, a continuing security interest in, and a right to set off against,
any and all right, title and interest of the Borrower in and to the Cash
Collateral Accounts and the Cash Collateral and all other amounts maintained in
the Cash Collateral Accounts.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default . If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance or any
reimbursement for Letter of Credit Disbursements when the same becomes due and
payable, or (ii) the Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five Business Days after the same becomes due and payable; or

(b) any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers or any of the officers of the Ultimate General
Partner (in its capacity as general partner of the General Partner, in its
capacity as general partner of the Borrower)) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), 5.04, 5.08, 5.09, 5.12(a) or the second
sentence of Section 5.10, (ii) the Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.14 on its part to be
performed or observed if such failure shall remain unremedied for 5 days after
written notice thereof shall have been given to the Borrower by the Agent at the
request of any Incremental Term Lender or (iii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Agent at the request of any Lender; or

(d) (i) the Borrower or any of its Material Restricted Subsidiaries shall fail
to pay any principal of or premium or interest on any Indebtedness that is
outstanding in a principal or notional amount of at least $75,000,000 in the
aggregate (but excluding Indebtedness outstanding hereunder) of the Borrower or
such Material Restricted Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such

 

69



--------------------------------------------------------------------------------

Indebtedness; or (ii) any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

(e) the Borrower or any of its Material Restricted Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Material Restricted Subsidiaries seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Material Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) judgments or orders for the payment of money in excess of $75,000,000 in the
aggregate shall be rendered against the Borrower or any of its Material
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(g) (i) the Ultimate Parent shall cease to own, directly or indirectly, a
majority of the Voting Stock of the General Partner, (ii) the General Partner
shall cease to be the general partner of the Borrower; (iii) any Person or two
or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Voting Stock of the Ultimate Parent (or other Equity Securities convertible
into such Voting Stock) representing 50% or more of the combined voting power of
all Voting Stock of the Ultimate Parent; or (v) during any period of up to 12
consecutive months, commencing after the Effective Date, individuals who at the
beginning of such 12-month period (together with any successors appointed or
nominated by such directors in the ordinary course) were directors of the
Ultimate Parent shall cease for any reason to constitute a majority of the Board
of Directors of the Ultimate Parent; or

(h) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under

 

70



--------------------------------------------------------------------------------

Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 90 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Agent may with the consent of (A) Revolving Lenders having at
least 66-2/3% of the aggregate Revolving Commitments at such time, and at the
request of such Revolving Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) exercise their rights and remedies under Section 2.03(h)(i),
and (iii) declare the Revolving Advances then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable so long as, at the time
of such later declaration, an Event of Default is continuing), and thereupon the
principal of the Revolving Advances so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and (B) Lenders having at least 66-2/3% of the
sum of (x) the aggregate Revolving Commitments at such time, plus (y) the
aggregate outstanding principal amount of the Incremental Term Loans at such
time, and at the request of such Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) exercise their rights and remedies under Section 2.03(h)(i),
and (iii) declare the Advances then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable so long as, at the time of such
later declaration, an Event of Default is continuing), and thereupon the
principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 6.01(e), all of the Commitments shall
automatically terminate and the principal of all of the Advances then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. In addition to the remedies set
forth above, the Agent may exercise any other remedies provided by applicable
law.

SECTION 6.02. Application of Proceeds. Notwithstanding any other provision of
this Agreement, after the occurrence of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of amounts
outstanding under this Agreement, the Notes and the other documents to be
delivered hereunder shall be paid over or delivered in the following order:

 

71



--------------------------------------------------------------------------------

FIRST, to the payment of all reasonable and invoiced out-of-pocket fees, charges
and expenses of counsel retained by the Agent and the Lenders in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder pro
rata as set forth below:

SECOND, to the payment of any fees and indemnities owed to the Agent;

THIRD, to the payment of any fees and indemnities owed to the Lenders, pro rata
as set forth below;

FOURTH, to the payment of all accrued interest payable to the Revolving Lenders
hereunder, pro rata as set forth below;

FIFTH, to the payment of the outstanding principal amount of the Revolving
Advances and to the payment or cash collateralization of the aggregate Letter of
Credit Exposures, pro rata, as set forth below;

SIXTH, to the payment of all accrued interest payable to the Incremental Term
Lenders hereunder, pro rata as set forth below;

SEVENTH, to the payment of the outstanding principal amount of the Incremental
Term Loan Advances, pro rata, as set forth below;

EIGHTH, to all other obligations which shall have become due and payable under
this Agreement, the Notes and the other documents to be delivered hereunder and
not repaid pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to the Borrower or as otherwise
required by law;

provided, that all amounts collected from the proceeds of Cash Collateral shall
be used to repay the Incremental Term Loans.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders in the applicable Class shall
receive an amount equal to its Pro Rata Share, of amounts available to be
applied; and (c) to the extent that any amounts available for distribution
pursuant to clause “FIFTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account in accordance with the procedures set forth in
Section 2.03(h)(i) and applied (i) first, to reimburse the applicable Issuing
Bank from time to time for any drawings under such Letters of Credit and
(ii) then following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FIFTH”, “SIXTH”, “SEVENTH”,
“EIGHTH” and “NINTH” above in the manner provided in this Section 6.02.

 

72



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, the Required Revolving Lenders or the Required Incremental
Term Lenders, as the case may be, and such instructions shall be binding upon
all Lenders and all holders of Notes; provided, however, that the Agent shall
not be required to take any action that exposes the Agent to personal liability
or that is contrary to this Agreement or applicable law. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default or an Event of Default
has occurred and is continuing, (b) the Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by this Agreement that
the Agent is required to exercise in writing as directed by the Required
Lenders, the Required Revolving Lenders or the Required Incremental Term
Lenders, as the case may be, (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as provided in Section 8.01), and
(c) except as expressly set forth in this Agreement, the Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by it or any of its Affiliates in any capacity. The
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender. The Agent agrees to promptly make available to each Lender all
information delivered to the Agent pursuant to Section 5.01, and the Agent
agrees to give to each Lender prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an assignee, as provided in Section 8.07; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender for

 

73



--------------------------------------------------------------------------------

the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other instrument or document furnished
pursuant hereto; and (f) shall incur no liability under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram or electronic communication)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. Citi and Affiliates. With respect to its Commitment, the Advances
made by it, the Note issued to it and any Letter of Credit issued by it, Citi
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the terms
“Lender”, “Lenders”, “Revolving Lender,” “Revolving Lenders”, “Incremental Term
Lender”, “Incremental Term Lenders” “Issuing Bank” and “Issuing Banks” shall,
unless otherwise expressly indicated, include Citi in its individual capacity,
as applicable. Citi and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Affiliates and any Person who may do business with or own Equity Securities of
the Borrower or any such Affiliate, all as if Citi were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Affiliates to the extent such
information was obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent and the
Revolving Lenders agree to indemnify each Issuing Bank (in each case to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the applicable Notes then held by each of them (or if no
Notes are at the time outstanding or if any Notes are held by Persons that are
not Lenders, ratably according to the respective amounts of their applicable
Commitments or Advances), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent or such Issuing Bank in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent or
such Issuing Bank under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s or such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent and each Revolving Lender agrees to reimburse each Issuing Bank
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Agent or such Issuing Bank in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or

 

74



--------------------------------------------------------------------------------

otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent or such Issuing Bank is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Issuing Bank, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders and in consultation with
the Borrower, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement provided that if such successor Agent shall have been appointed
without the consent of the Borrower, such successor Agent may be replaced by the
Borrower with the consent of the Required Lenders so long as no Event of Default
has occurred and is continuing. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

SECTION 7.07. Syndication Agents, Documentation Agents and Joint Lead Arrangers.
The Syndication Agents, the Documentation Agents and the Joint Lead Arrangers,
in their respective capacities as such, shall not have any duties or obligations
of any kind under this Agreement.

SECTION 7.08. Sub-Agents. The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through its respective Affiliates. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 8.04 shall apply to any such sub-agent and to the Affiliates of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or the Notes, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders,

 

75



--------------------------------------------------------------------------------

and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders directly and adversely affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase or
extend any Commitments of the Lenders except as provided in Section 2.05(d),
(e) or (f), (c) reduce the principal of, or interest on, the Notes, any Advance,
any Letter of Credit Disbursement or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes, or the required date of reimbursement of any Letter of
Credit Disbursement, or any fees or other amounts payable hereunder, except as
provided in Section 2.05(e), (e) change the percentage of any Commitments in a
Class or of the aggregate unpaid principal amount of the Notes, or change the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (f) amend Section 6.02, (g) amend this Section 8.01 or
(h) modify Section 2.16; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the applicable Issuing
Bank in addition to the Lenders required above to take such action, affect the
rights or duties of such Issuing Bank under this Agreement; and provided further
that no amendment, waiver or consent to the provisions of Section 2.19 shall be
effective unless in writing and signed by the Agent, each Issuing Bank and the
Required Lenders. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clauses (b), (c), (d), (e), (f) or (g) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly and adversely affected by such amendment, waiver or
modification.

(b) Notwithstanding the provisions of Section 8.01(a), this Agreement may be
amended, restated, amended and restated or otherwise modified pursuant to any
Incremental Term Loan Agreement with the written consent of the Agent (provided
that only the acknowledgment of the Agent (and not the consent of the Agent)
shall be required with respect to any Incremental Term Loan Agreement that is
substantially in the form of Exhibit G attached hereto and makes no
modifications to this Agreement except for the matters specified in the form of
Exhibit G attached hereto), the Borrower and the Incremental Term Lenders
providing the Incremental Term Loans made under this Agreement pursuant to
Section 2.20, but without the consent of any other Lender, provided that such
amendment, restatement, amendment and restatement or other modification is not
directly adverse to any other Lender and shall not result in any change to the
obligations of the Revolving Lenders under Section 2.03(e) to reimburse their
Pro Rata Share of Unreimbursed Amounts, in each case to the extent necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby
and to effect such other changes (including, without limitation, changes to the
provisions of Article II, Section 8.01(a) and the definition of “Required
Lenders” to include appropriately the Incremental Term Lenders providing such
Incremental Term Loans and any other definitions or provisions of this Agreement
specifying the number or percentage of Lenders required to waive, amend or
modify any rights under this Agreement or make any determination or grant any
consent under this Agreement) as the Borrower and the Incremental Term Lenders
providing such Incremental Term Loans (and to the extent there are modifications
to this Agreement beyond the scope of the form of Incremental Term Loan
Agreement as set forth in Exhibit G attached hereto, the Agent)

 

76



--------------------------------------------------------------------------------

shall deem reasonably necessary in connection with any such Incremental Term
Loan Agreement; provided, further, that no Incremental Term Loan Agreement
shall, unless in writing and signed by all the Lenders directly and adversely
affected thereby, do any of the following: (a) waive any of the conditions
specified in Section 3.01, (b) increase or extend any Commitments of the Lenders
except as provided in Section 2.05(d), (e) or (f) (c) reduce the principal of,
or interest on, the Notes, any Advance, any Letter of Credit Disbursement or any
fees or other amounts payable hereunder, (d) postpone any date fixed for any
payment of principal of, or interest on, the Notes, or the required date of
reimbursement of any Letter of Credit Disbursement, or any fees or other amounts
payable hereunder, except as provided in Section 2.05(e), (e) amend this
Section 8.01(b), or (f) modify Section 2.16 except to clarify that, except to
the extent paid from Cash Collateral, Incremental Term Loans shall be paid after
all Revolving Advances have been paid in full and the aggregate Letter of Credit
Exposures have been paid or cash collateralized in full; provided further that
no Incremental Term Loan Agreement shall, unless in writing and signed by the
applicable Issuing Bank, affect the rights or duties of such Issuing Bank under
this Agreement.

SECTION 8.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to the Borrower, at its address at 5400
Westheimer Court, Houston, Texas 77056-5310, fax number 713-989-1717, Attention:
Chip Fichtner, Director, Corporate Finance; if to any Initial Lender or Initial
Issuing Bank, at its Domestic Lending Office specified in its Administrative
Questionnaire; if to any other Lender, at its Domestic Lending Office specified
in its Administrative Questionnaire or the Assignment and Acceptance pursuant to
which it became a Lender, as the case may be; and if to the Agent, at its
address at 1615 Brett Road, OPS III, New Castle, Delaware 19720, fax number
212-994-0961, Attention: Global Loans Department, email:
glagentofficeops@citigroup.com; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Delivery by telecopier or other electronic communication of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it

 

77



--------------------------------------------------------------------------------

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or their
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

SECTION 8.03. No Waiver: Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and invoiced
out-of-pocket fees, charges and expenses of a single counsel for the Agent, and
of a single local counsel to the Agent in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and of
such other counsel retained by the Agent with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed) and of such
other counsel retained by the Agent and the Lenders in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger, each Issuing Bank and each Lender and each of their respective
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, regardless of whether
any Indemnified Party is a party thereto, and to reimburse each Indemnified
Party upon demand for any reasonable and documented legal expenses of one firm
of counsel for all such Indemnified Parties, taken as a whole and, if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnified Party) and
other expenses

 

78



--------------------------------------------------------------------------------

incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any Indemnified Party,
apply to losses, claims, damages, liabilities or related legal or other expenses
to the extent (i) they are found by a final, non-appealable judgment of a court
of competent jurisdiction to arise from the willful misconduct or gross
negligence of such Indemnified Party, (ii) they arise out of or in connection
with any claim, litigation, investigation or proceeding that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
an Indemnified Party against any other Indemnified Party or (iii) they consist
of any taxes, which shall be governed by Sections 2.12 and 2.15. The parties
hereto agree not to assert, and hereby waive on behalf of their respective
Affiliates, the holders of their Equity Securities and their respective
officers, directors, employees, agents and advisors, any claim for special,
indirect, consequential or punitive damages against any party hereto (including,
without limitation, the Borrower, the Agent, any Lender or any Issuing Bank),
any of their respective Affiliates or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability arising
out of or otherwise relating to the Notes, this Agreement, any Letter of Credit,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances; provided that nothing contained in this sentence shall
limit the Borrower’s indemnity and reimbursement obligations to the extent set
forth in the immediately preceding sentence.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.12, 2.14, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off . Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.

SECTION 8.06. Binding Effect . This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written

 

79



--------------------------------------------------------------------------------

consent of the Lenders (and any attempted assignment by the Borrower without
such consent shall be null and void).

SECTION 8.07. Assignments and Participations.

(a) (i) Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it) with the prior written consent (such consent
not to be unreasonably withheld) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within five Business Days after having received notice thereof; provided
further that no consent of the Borrower shall be required (1) for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (2) if an Event of
Default has occurred and is continuing, any other assignee;

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment of (x) any Revolving Commitment and Revolving Advances to an assignee
that is a Revolving Lender immediately prior to giving effect to such assignment
and (y) all or any portion of an Incremental Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) each Issuing Bank.

As used herein, “Ineligible Assignee” means (a) a natural person, (b) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Advances
or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business (c) the Borrower or any of its Affiliates or Subsidiaries
or (d) a Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (d).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Advances of any Type and Class, the amount of
the Commitment or Advances of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall not be less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof unless each of the
Borrower and the Agent

 

80



--------------------------------------------------------------------------------

otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part, and a constant and not varying percentage, of all the assigning Lender’s
rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including Federal and state securities laws.

(iii) Subject to acceptance of any Assignment and Acceptance and recording
thereof in the Register by the Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.14, 2.15 and 8.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 8.07 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis

 

81



--------------------------------------------------------------------------------

and decision to enter into such Assignment and Acceptance; (iv) such assignee
will, independently and without reliance upon the Agent, such assigning Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02(d), 2.03(d) or (e) or
2.14(d), the Agent shall have no obligation to accept such Assignment and
Acceptance and record the information contained therein in the Register unless
and until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for any surrendered Note a new Note to the order of such assignee in an amount
equal to the Commitment or Advance, as applicable, assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment or Advance, as applicable, hereunder, a new Note to the order of the
assigning Lender in an amount equal to the Commitment or Advance retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or Exhibit A-2, as
applicable, hereto.

(d) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 8.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No Commitment, Advance or Note shall be transferred by
any Lender unless such transfer is entered in the Register.

(e) Each Lender may, with the consent (unless an Event of Default has occurred
and is continuing) of the Borrower (which shall not be unreasonably withheld),
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Assignee, in or to all or a portion of its rights and
obligations under this Agreement (including,

 

82



--------------------------------------------------------------------------------

without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no Participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or, except as provided in Section 2.05(e), postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Sections 2.15(g), (h) and
(i) (it being understood that the documentation required under Sections 2.15(g),
(h) and (i) shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.16 and 2.18 as if it were an assignees
under paragraph (a) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.12, 2.15 or 8.04, with respect to any
participation, than its participating Lender would have been entitled to receive
with respect to the rights transferred, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under this Agreement or under the Notes or
any other documents to be delivered under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Advances, Letters of Credit or its other obligations hereunder or
under any Note or any other documents to be delivered under this Agreement) to
any Person other than the Borrower except to the extent that such disclosure is
necessary to establish that such Commitment, Advance, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower and
its Affiliates furnished to such Lender by or on behalf of the Borrower;
provided that, prior to any such disclosure, the assignee, designee or

 

83



--------------------------------------------------------------------------------

participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it), including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

SECTION 8.08. Governing Law; Submission to Jurisdiction . This Agreement and
each Note (if any) shall be construed in accordance with and governed by the law
of the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby; provided that each of the parties hereto
agrees that (i) a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (ii) the Agent, each of the Issuing
Banks and each of the Lenders retain the right to bring actions or proceedings
against the Borrower in the courts of any other jurisdiction in connection with
the exercise of any rights under any agreement related to collateral provided
hereunder that is governed by laws other than the law of the State of New York
or with respect to any collateral subject thereto. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

SECTION 8.09. Execution in Counterparts; Integration . This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. This Agreement, the Notes,
the Agent Fee Letter and the other Fee Letters together constitute the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

SECTION 8.10. WAIVER OF JURY TRIAL . EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

84



--------------------------------------------------------------------------------

SECTION 8.11. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 8.12. Headings . Article, Section and other headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.13. Confidentiality.

(a) The Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and informed on a need-to-know basis), (ii) to the
extent requested by any governmental authority or self-regulatory body, (iii) to
the extent required by applicable laws or regulations, (iv) to the extent
required by any subpoena or similar legal process provided that, in such case
and in the case of each of clauses (ii) and (iii) above, the Agent, such Issuing
Bank or such Lender as applicable shall use reasonable efforts, consistent with
its normal practices, to notify the Borrower promptly thereof prior to
disclosure of such Information, to the extent it is not prohibited from doing so
by any law or regulation or by such subpoena or legal process, (v) to any other
party to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 8.13, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (it being understood that
such actual or prospective assignee or Participant will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and informed on a need-to-know basis) or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations (it being understood that such
actual or prospective counterparty will be informed of the confidential nature
of such Information and instructed to keep such Information confidential and
informed on a need-to-know basis), (viii) with the consent of the Borrower or
(ix) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 8.13 or (B) becomes available to the Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower unless the Agent or such Lender, as applicable, shall have
actual knowledge that such source was required to keep such Information
confidential. For the purposes of this Section 8.13, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
Effective Date, such information is either clearly identified at the time of
delivery as confidential or should, because of its nature, reasonably be
understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.13 shall be

 

85



--------------------------------------------------------------------------------

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities. Accordingly, each Lender represents to the Borrower and the Agents
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

SECTION 8.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY PARTNERS, LP, as Borrower By:  

Spectra Energy Partners (DE) GP, LP,

its general partner

 

By:  

Spectra Energy Partners GP, LLC,

its general partner

 

By:   /s/ Stephen W. Baker              

Name: Stephen W. Baker

Title: Vice President and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $54,090,909.09    $100,000,000    

CITIBANK, N.A., as the

Agent, as a Lender and as an Issuing Bank

By:   /s/ Andrew Sidford Name:   Andrew Sidford Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $54,090,909.08    $0     JPMORGAN CHASE BANK, N.A., as a Lender

 

By:   /s/ Juan Javellana Name:   Juan Javellana Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $54,090,909.09    $50,000,000    

THE ROYAL BANK OF SCOTLAND PLC, as a

Lender and as an Issuing Bank

 

By:   /s/ Brian D. Williams Name:   Brian D. Williams Title:   Authorised
Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

 

Commitment:

  

Letter of Credit

Commitment:

    $54,090,909.09    $0     BANK OF AMERICA, N.A., as a Lender

 

By:   /s/ Ben Sauter Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $54,090,909.09    $100,000,000    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and as an Issuing Bank

 

By:   /s/ Leanne S. Phillips Title:   Leanne S. Phillips, Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0    

BARCLAYS BANK PLC,

as a Lender

 

By:   /s/ Michael Mozer Name:   Michael Mozer Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0    

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

 

By:   /s/ Shaheen Malik Name:   Shaheen Malik Title:   Vice President

 

By:   /s/ Rahul Parmar Name:   Rahul Parmar Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0    

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

By:   /s/ Philippe Sandmeier Name:   Philippe Sandmeier Title:   Managing
Director

 

By:   /s/ Virginia Cosenza Name:   Virginia Cosenza Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0    

MORGAN STANLEY BANK, N.A.,

as a Lender

 

By:   /s/ Sherrese Clarke Title:   Sherrese Clarke, Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0     ROYAL BANK OF CANADA,
as a Lender

By:   /s/ Jason S. York   Jason S. York Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0     SUNTRUST BANK,
as a Lender

By:   /s/ Andrew Johnson Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $49,318,181.82    $0    

UBS LOAN FINANCE LLC,


as a Lender

By:   /s/ Mary Evans Title:   Associate Director By:   /s/ Irja R. Otsa Title:  
Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $31,818,181.82    $0    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Andrew Oram   Andrew Oram Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $20,681,818.18    $0     KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:   /s/ Keven D. Smith Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:

  

Letter of Credit

Commitment:

    $20,681,818.18    $0     SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

By:   /s/ Masakazu Hasegawa Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Commitment:

  

Letter of Credit

Commitment:

    $11,136,363.64    $0     THE NORTHERN TRUST COMPANY,
as a Lender

By:   /s/ Keith L. Burson   Keith L. Burson Title:   Vice President

 

Total

Commitment:

   Total


Letter of Credit Commitment:

$700,000,000.00    $250,000,000

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

EXHIBIT A-1—FORM OF

PROMISSORY NOTE

REVOLVING PROMISSORY NOTE

 

$                                         

  Dated:                    , 201        

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY PARTNERS, LP, a Delaware
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                    ] or its registered assignees (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of $[amount
of the Lender’s Revolving Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Advances made by the Lender to the Borrower
pursuant to the Credit Agreement dated as of October 18, 2011, among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A., as Agent for the Lender and such other lenders (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds.
Each Revolving Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto that is part of this Promissory Note; provided that the
failure to make a notation of any such Revolving Advance or payment made on this
Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Advance by the Lender being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District

 

Exhibit A-1 - 1



--------------------------------------------------------------------------------

Court for the Southern District of New York and of any New York State court
sitting in New York County, Borough of Manhattan, and any appellate court from
any such federal or state court, for purposes of all suits, actions or legal
proceedings arising out of or relating to the Credit Agreement, this Promissory
Note or the transactions contemplated thereby; provided that a final judgment in
any such suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

SPECTRA ENERGY PARTNERS, LP By:    

Spectra Energy Partners (DE) GP, LP,

its general partner

 

By:    

Spectra Energy Partners GP, LLC,

its general partner

  By:       Name:   Title:

 

 

Exhibit A-1 - 2



--------------------------------------------------------------------------------

REVOLVING ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Revolving

Advance

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal
Balance    Notation Made By          

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

 

Exhibit A-1 - 3



--------------------------------------------------------------------------------

EXHIBIT A-2—FORM OF

PROMISSORY NOTE

INCREMENTAL TERM PROMISSORY NOTE

 

$                                         

  Dated:                    , 201        

FOR VALUE RECEIVED, the undersigned, , SPECTRA ENERGY PARTNERS, LP, a Delaware
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                    ]or its registered assignees (the “Lender”) for the account
of its Applicable Lending Office on the Incremental Term Loan Termination Date
(as defined in the Credit Agreement and the applicable Incremental Term Loan
Agreement, each referred to below) the principal sum of $[amount of the Lender’s
Series [    ] Incremental Term Loan in figures] or, if less, the aggregate
unpaid principal amount of the Series [    ] Incremental Term Loans made by the
Lender to the Borrower on                     , 20    pursuant to the (i) Credit
Agreement dated as of October 18, 2011, among the Borrower, the Lender and
certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) and (ii) the
Series [    ] Incremental Term Loan Agreement dated as of
[                    ], 201[    ], among the Borrower, the Agent and the
Incremental Term Lenders party thereto (the “Applicable Incremental Term Loan
Agreement”).

The Borrower promises to pay interest on the unpaid principal amount hereof from
time to time outstanding until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement and the Applicable Incremental Term Loan Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds.
Each Series [    ] Incremental Term Loan owing to the Lender by the Borrower
pursuant to the Credit Agreement and Applicable Incremental Term Loan Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
that is part of this Promissory Note; provided that the failure to make a
notation of any such Series [    ] Incremental Term Loans or payment made on
this Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Incremental Term Notes to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of Series [    ] Incremental Term Loans by
the Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Series [    ] Incremental Term Loan by the
Lender being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

Exhibit A-2 - 1



--------------------------------------------------------------------------------

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to the Credit Agreement, this
Promissory Note or the transactions contemplated thereby; provided that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY PARTNERS, LP By:    

Spectra Energy Partners (DE) GP, LP,

its general partner

 

By:    

Spectra Energy Partners GP, LLC,

its general partner

By:       Name:   Title:

 

 

Exhibit A-2 - 2



--------------------------------------------------------------------------------

SERIES [    ] INCREMENTAL TERM LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Series

[    ] Incremental

Term Loans]

 

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation Made By

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

Exhibit A-2 - 3



--------------------------------------------------------------------------------

EXHIBIT B—FORM OF

NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Attention:                     

Ladies and Gentlemen:

The undersigned, Spectra Energy Partners, LP, refers to the Credit Agreement,
dated as of October 18, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto and Citibank, N.A. as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 201    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $                    .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is             month[s].]

(v) The Proposed Borrowing will consist of [Revolving Advances] [Series [    ]
Incremental Term Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement 1[(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] are correct2 [in all material respects (except for those

 

 

1 

Insert bracketed text for borrowings after the initial funding.

2 

Insert bracketed text for borrowings after the initial funding.

 

Exhibit B-1



--------------------------------------------------------------------------------

representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which shall be correct in all respects)],
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date (except for
those representations and warranties that specifically relate to a prior date,
which shall have been correct on such prior date); and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

 

Very truly yours, SPECTRA ENERGY PARTNERS, LP By:    

Spectra Energy Partners (DE) GP, LP,

its general partner

 

By:    

Spectra Energy Partners GP, LLC,

its general partner

By:       Name   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF

NOTICE OF ISSUANCE

NOTICE OF ISSUANCE

To:         Citibank, as Agent

                                 , as Issuing Bank

From:     Spectra Energy Partners, LP

Date:             

 

Re: Credit Agreement dated as of October 18, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Spectra Energy Partners, LP (the “Borrower”), the Lenders
parties thereto and Citibank, N.A., as Agent

The Borrower hereby gives notice pursuant to Section 2.03(b) of the Credit
Agreement that the Borrower requests the above-named Issuing Bank to issue on or
before                     (which is a Business Day) a Letter of Credit
containing the terms attached hereto as Schedule I3 (the “Requested Letter of
Credit”).

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

The Borrower herby represents and warrants to the Issuing Bank, the Agent and
the Revolving Lenders that:

 

  (a) immediately after the issuance of the Requested Letter of Credit, the
aggregate Letter of Credit Exposures will not exceed $250,000,000;

 

  (b) immediately after the issuance of the Requested Letter of Credit, the sum
of the aggregate outstanding Revolving Advances and Letter of Credit Exposures
will not exceed the aggregate amount of the Revolving Commitments;

 

  (c) immediately after the issuance of the Requested Letter of Credit, the
aggregate Letter of Credit Exposure of the above-named Issuing Bank in respect
of Letters of Credit issued by it will not exceed such Issuing Bank’s Letter of
Credit Commitment;

 

  (d) immediately after the issuance of the Requested Letter of Credit, no
Default or Event of Default shall have occurred and be continuing; and

 

  (e)

the representations and warranties contained in Section 4.01 of the Credit
Agreement 4[(except the representations set forth in Section 4.01(d)(iii),

 

 

3 

Schedule I to include, in addition to other relevant information, the face
amount of such Requested Letter of Credit (which must be in dollars or an
Alternative Currency) and the expiration date of such Requested Letter of
Credit.

4 

Insert bracketed text for Letters of Credit issued after the Effective Date.

 

Exhibit C-1



--------------------------------------------------------------------------------

  Section 4.01(f), and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] shall be true 5[in all material respects (except for those
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which shall be correct in all respects)] on and
as of the date of issuance of the Requested Letter of Credit (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date).

The Borrower hereby authorizes the Issuing Bank to issue the Requested Letter of
Credit with such variations from the above terms as the Issuing Bank may, in its
discretion, determine are necessary and are not materially inconsistent with
this Notice of Issuance. The opening of the Requested Letter of Credit and the
Borrower’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

Very truly yours, SPECTRA ENERGY PARTNERS, LP By:    

Spectra Energy Partners (DE) GP, LP,

its general partner

 

By:    

Spectra Energy Partners GP, LLC,

its general partner

By:       Name:   Title:

 

 

5 

Insert bracketed text for Letters of Credit issued after the Effective Date.

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D—FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

1. Assignor:

2. Assignee: [and is a Lender/an Affiliate of [identify Lender]/an Approved
Fund]

3. Borrower: Spectra Energy Partners, LP

4. Agent: Citibank, N.A., as administrative agent under the Credit Agreement

 

Exhibit D-1



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement dated as of October 18, 2011, among
Spectra Energy Partners, LP, a Delaware limited partnership, Citibank, N.A., as
Agent and the other Lenders party thereto

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Advances
for all Lenders in the
Applicable Class      Amount of
Commitment/Advances
Assigned in the
Applicable Class      Percentage Assigned of
Commitment/Advances
in the Applicable Class6  

Revolving Facility

   $         $           %   

[Series [—] Incremental Term Facility]

   $         $           %   

7. Assignee’s Domestic

Lending Office:             

 

8. Assignee’s Eurodollar

Lending Office:             

 

9. Assignee’s Letter of

Credit Commitment:             

Effective Date:             , 20            [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

ASSIGNOR

[NAME OF ASSIGNOR],

by

      Name:   Title:

 

 

6Set

forth, to at least 9 decimals, as a percentage of the Commitment of all Lenders
thereunder.

 

Exhibit D-2



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE],

by

      Name:   Title:

Consented to and Accepted:

 

  CITIBANK, N.A., as Agent,

        by

      Name:   Title:

Consented to:

 

  [NAME OF EACH ISSUING BANK]

        by

      Name:   Title:

[Consented to:]7

 

  SPECTRA ENERGY PARTNERS, LP         by:  

Spectra Energy Partners (DE) GP,

LP, its general partner

by: Spectra Energy Partners GP,

LLC, its general partner

  Name:   Title:

 

 

7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

Exhibit D-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT F-1—FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships

Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
October 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders and Issuing Banks parties
thereto and Citibank, N.A. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such loan(s) (as well as any note(s) evidencing such loan(s)) or obligations,
and (iii) the Lender (and, if the Lender is a disregarded entity for U.S.
federal income tax purposes, its Tax Owner) is not a (A) bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (C) controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent and (ii) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]

Date:             , 20    

 

Exhibit F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2—FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
October 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders and Issuing Banks parties
thereto and Citibank, N.A. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such loan(s) (as well as any
note(s) evidencing such loan(s)) or obligations, (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any Notes, neither the
Lender, its Tax Owner (if the Lender is a disregarded entity for U.S. federal
income tax purposes) nor any of the Lender’s (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Lender’s direct or indirect partners/members (and, if the Lender is a
disregarded entity for U.S. federal tax purposes, none of its Tax Owner’s direct
or indirect partners/members) is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and
(v) none of the Lender’s direct or indirect partners/members (and, if the Lender
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-2-1



--------------------------------------------------------------------------------

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]

Date:             , 20    .

 

Exhibit F-2-2



--------------------------------------------------------------------------------

EXHIBIT F-3—FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Neither

(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
October 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders and Issuing Banks parties
thereto and Citibank, N.A. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant (or, if
the Participant is a disregarded entity for U.S. federal income tax purposes,
its Tax Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
income tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code, or (C) controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT] (the “Participant”)

 

By:      

Name:

Title: [Tax Owner, if the Participant is a disregarded entity]

Date:             , 20    

 

Exhibit F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4—FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership )

Reference is hereby made to that certain Credit Agreement dated as of
October 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders and Issuing Banks parties
thereto and Citibank, N.A. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant’s (or
its Tax Owner’s) direct or indirect partners/members are the sole beneficial
owners of such participation, (iii) with respect to such participation, neither
the undersigned, its Tax Owner (if the Participant is a disregarded entity for
U.S. federal income tax purposes) nor any of its (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Participant’s direct or indirect partners/members (and, if the Participant
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of the Participant’s direct or indirect partners/members
(and, if the Participant is a disregarded entity for U.S. federal income tax
purposes, none of its Tax Owner’s direct or indirect partners/members) is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-4-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) By:      

Name:

Title: [Tax Owner, if the Participant is a disregarded entity]

Date:             , 20    

 

Exhibit F-4-2



--------------------------------------------------------------------------------

EXHIBIT G—FORM OF

INCREMENTAL TERM LOAN AGREEMENT

SERIES [        ] INCREMENTAL TERM LOAN AGREEMENT

Dated as of [        ], 201[    ]

Reference is made to the Credit Agreement, dated as of October 18, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among Spectra Energy Partners, LP, a Delaware
limited partnership (the “Borrower”), certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders.

Section 1 Amendments to Credit Agreement.

The Borrower and the Incremental Term Lenders party hereto are willing to amend
the Credit Agreement, in accordance with Sections 2.20 and 8.01(b) thereof, to
evidence the agreement of each Incremental Term Lender party hereto to provide
Series [        ] Incremental Term Loans, the Borrower’s obligation to repay
such Series [        ] Incremental Term Loans and provide Cash Collateral
therefor, on the following terms and subject to the following conditions:

 

I. Incremental Term Loan Commitments:    Each Incremental Term Lender party
hereto severally agrees, on the terms and conditions set forth herein and in the
Credit Agreement, to make Series [        ] Incremental Term Loans to the
Borrower , at any time and from time to time during the period from
[                                    ]8 to forty (40) days following such date,
in the aggregate principal amount set forth opposite such Incremental Term
Lender’s name on the signature pages hereof under the caption “Series [        ]
Incremental Term Commitment”, which amount shall be such Incremental Term
Lender’s Incremental Term Commitment with respect to the Series [        ]
Incremental Term Loans; provided, however, that the Borrower may not request
more than two (2) draws with respect to the Series [        ] Incremental Term
Loans, one of which must be on the Series [        ] Incremental Term Loan
Effective Date (as defined in Section 3 below).    Each Incremental Term Lender
party hereto agrees that it is an Incremental Term Lender with respect to the
Series [        ] Incremental Term Loans for all purposes under the Credit
Agreement. II. Prepayment and Conversion to Revolving Commitments:    Once
repaid or prepaid, the Series [        ] Incremental Term Loans may not be
reborrowed. The prepayment of the Series [        ] Incremental Term Loans
[shall][shall not] automatically increase the aggregate amount of the Revolving
Commitments upon any prepayment thereof in connection with a Permitted
Acquisition or capital expenditure, so long as no Default shall have occurred
and be

 

8 

Insert effective date of Incremental Term Loan Agreement.



--------------------------------------------------------------------------------

   continuing, in accordance with Sections 2.05(f) and 5.14(d) of the Credit
Agreement. III. Termination or Reduction of Commitments and Mandatory Payments:
   The unutilized Series [        ] Incremental Term Commitments shall terminate
on [                                    ].9 The Borrower may, from time to time,
permanently reduce the Series [        ] Incremental Term Commitments in an
integral multiple of $[                                    ]; provided that each
such reduction shall apply proportionately to permanently reduce the Series
[        ] Incremental Term Commitments of the Series [        ] Incremental
Term Lenders.    The “Series [ ] Incremental Term Loan Termination Date” with
respect to the Series [        ] Incremental Term Loans made hereunder means the
earlier of [                ], 201[    ] and the acceleration of the Series
[        ] Incremental Term Loans pursuant to Section 6.01 of the Credit
Agreement. The Series [        ] Incremental Term Loans shall [not require any
mandatory prepayments] [require the following mandatory prepayments:
[                                    ].    On the Series [        ] Incremental
Term Loan Termination Date, the Borrower shall repay to the Agent for the
ratable account of the Series [        ] Incremental Term Lenders the aggregate
outstanding principal amount of all Series [        ] Incremental Term Loans,
together will accrued interest thereon to the date of payment. IV. Applicable
Margin:    As of any date, the “Applicable Margin” with respect to any (i)
Eurodollar Rate Series [        ] Incremental Term Loan, shall be [        ]%
per annum, and (ii) Base Rate Series [        ] Incremental Term Loan, shall be
[        ]% per annum. V. Cash Collateral:    The Cash Collateral Account[s]
that serve as collateral for the Series [        ] Incremental Term Loans
[is/are] [                                         
                               ].    The “Intermediar[y/ies]” with respect to
such Cash Collateral Account[s] [is/are]
[                                                                         ].   

For purposes of the Series [        ] Incremental Term Loans10:

 

“Tier 1 Cash Collateral” means Cash Collateral with maturities of not more than
[30] days from the date of acquisition with the exception of auction rate
securities which may have a re-set date of

 

9 

Insert effective date of Incremental Term Loan Agreement

10 

The bracketed numbers and percentages in this Part V of Section 1 to be agreed
upon by the Borrower and the applicable Series of Incremental Term Lenders.

 

Exhibit G-2



--------------------------------------------------------------------------------

  

[35] days or less.

 

“Tier 2 Cash Collateral” means Cash Collateral with maturities more than [30]
days from the date of acquisition but not more than [90] days from the date of
acquisition.

 

“Tier 3 Cash Collateral” means Cash Collateral with maturities more than [90]
days from the date of acquisition but not more than [180] days from the date of
acquisition.

 

The Borrower shall, at all times, maintain Cash Collateral in the Cash
Collateral Accounts set forth above with a value greater than or equal to the
following: (i) if all Cash Collateral is comprised entirely of Tier 1 Cash
Collateral, [100.25]% of the principal amount of all outstanding Series
[        ] Incremental Term Loans, (ii) if Cash Collateral is not comprised
entirely of Tier 1 Cash Collateral but is not composed of any Tier 3 Cash
Collateral, [100.50]% of the principal amount of all outstanding Series
[        ] Incremental Term Loans or (iii) if any Cash Collateral is comprised
of any Tier 3 Cash Collateral, [101.0]% of the principal amount of all
outstanding Series [        ] Incremental Term Loans.

VI. Use of Proceeds:    The proceeds of the Series [        ] Incremental Term
Loans will be used by the Borrower to [                                    ].11

Section 2 Representations and Warranties.

The Borrower represents and warrants to the Incremental Term Lenders that:
(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws)) are correct in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects), before and after giving
effect to the amendments to the Credit Agreement effected by this Series [__]
Incremental Term Loan Agreement (this “Agreement”), as though made on and as of
the date hereof (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date), and as if each reference therein to “this Agreement” or “the Credit
Agreement” (or words of similar import) included reference to this Agreement;
and (b) no event has occurred and is continuing, or would result from the
Borrowing or the application of the proceeds contemplated by this Agreement,
that constitutes a Default or an Event of Default.

Section 3 Conditions Precedent.

 

 

11 

Insert, as applicable.

 

Exhibit G-3



--------------------------------------------------------------------------------

This Agreement shall become effective on and as of the first date (the “Series
[        ] Incremental Term Loan Effective Date”) on which the conditions
precedent set forth in Section 2.20(d) of the Credit Agreement, as well as the
following conditions precedent have been satisfied:

(a) The Agent shall have received, on or before the Series [        ]
Incremental Term Loan Effective Date, dated such day, counterparts hereof signed
by each of the parties hereto, the Agent and, if required by the Credit
Agreement, a consent hereto from each Issuing Bank (or, in the case of any such
Person as to which an executed counterpart shall not have been received, receipt
by the Agent of telegraphic, telecopy, electronic communication or other written
confirmation from such party of execution of a counterpart hereof by such
Person).

(b) The Series [        ] Incremental Term Lenders shall have received, to the
extent requested, all documentation and other information reasonably requested
by the Series [        ] Incremental Term Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

The Agent shall notify the Borrower and the Lenders of the Series [        ]
Incremental Term Loan Effective Date, and such notice shall be conclusive and
binding. On the Series [        ] Incremental Term Loan Effective Date, the
Credit Agreement shall be deemed amended to reflect the existence and terms of
the Series [        ] Incremental Term Loans evidenced hereby, as set forth
herein.

Section 4 Ratification.

Except as provided in Section 1 of this Agreement, the Credit Agreement shall
remain unchanged and in full force and effect, and the Borrower (a) ratifies and
confirms all provisions of the Credit Agreement as amended by this Agreement,
(b) ratifies and confirms that all obligations of the Borrower under the Notes
and the Credit Agreement as amended by this Agreement are not released, reduced,
or otherwise adversely affected by this Agreement, and (c) agrees to perform
such acts and duly authorize, execute, acknowledge and deliver such additional
documents and certificates as the Agent may reasonably request in connection
with this Agreement.

Section 5 Expenses.

The Borrower agrees to pay on demand all reasonable and invoiced out-of-pocket
fees, charges and expenses of a single counsel for the Agent in connection with
this Agreement, the Series [        ] Incremental Term Notes and the other
documents to be delivered hereunder.

Section 6 Governing Law; Submission to Jurisdiction.

This Agreement and each Series [        ] Incremental Term Note (if any) shall
be construed in accordance with and governed by the law of the State of New
York. Each of the parties hereto hereby irrevocably and unconditionally submits
to the exclusive jurisdiction and venue of the United States District Court for
the Southern District of New York and of any New York State court sitting in New
York County, Borough of Manhattan, and any appellate court from any such federal
or state court, for purposes of all suits, actions or legal proceedings arising
out of or

 

Exhibit G-4



--------------------------------------------------------------------------------

relating to this Agreement or the transactions contemplated hereby; provided
that each of the parties hereto agrees that (i) a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
(ii) the Agent and each of the Lenders retain the right to bring actions or
proceedings against the Borrower in the courts of any other jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or with respect to any collateral subject thereto. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Section 7 Execution in Counterparts; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement,
together with the Credit Agreement, the Series [        ] Incremental Term Notes
and any fee letter executed by any Incremental Term Lender and the Borrower in
connection herewith, together constitute the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

Section 8 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT AGREEMENT OR
THE SERIES [        ] INCREMENTAL TERM NOTES OR THE ACTIONS OF THE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of page intentionally left blank; signature pages follow.]

 

Exhibit G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY PARTNERS, LP, as Borrower By:  

Spectra Energy Partners (DE) GP, LP,

its general partner

  By:  

Spectra Energy Partners GP, LLC,

its general partner

  By:         Name:     Title:

 

Exhibit G-6



--------------------------------------------------------------------------------

Series [            ] Incremental

Term Commitment:

 

$                                   

 

  ,   as an Incremental Term Lender       By:  

 

      Title:  

 

 

Exhibit G-7



--------------------------------------------------------------------------------

Series [            ] Incremental

Term Commitment:

 

$                                   

 

  ,   as an Incremental Term Lender       By:  

 

      Title:  

 

Exhibit G-8



--------------------------------------------------------------------------------

Series [            ] Incremental

Term Commitment:

 

$                                   

 

  ,   as an Incremental Term Lender       By:  

 

      Title:  

 

Exhibit G-9



--------------------------------------------------------------------------------

Series [            ] Incremental

Term Commitment:

 

$                                   

 

  ,   as an Incremental Term Lender       By:  

 

      Title:  

 

Exhibit G-10



--------------------------------------------------------------------------------

Acknowledged:

CITIBANK, N.A., as the Agent

By:                                                             
                            

Title:

 

Exhibit G-11



--------------------------------------------------------------------------------

[Consented to:

CITIBANK, N.A., as the Agent

By:                                                             
                                    

Title:

[NAME OF EACH ISSUING BANK],

as an Issuing Bank

By:                                                             
                                    

Title:]12

 

12

To be added only if the consent of the Agent and Issuing Banks is required by
the terms of the Credit Agreement.

 

Exhibit G-12